
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.34


GRAPHIC [g893619.jpg]


Revolving Line of Credit Agreement


by and between


EXTRA SPACE PROPERTIES THIRTY LLC
a Delaware limited liability company


as Borrower,

and


BANK OF AMERICA, N.A.
a national banking association,


as Lender,

with respect to

a $50,000,000.00 Real Estate Borrowing Base Revolving Line of Credit

--------------------------------------------------------------------------------



Schedules to Term Loan Agreement

Schedule 1   Definitions
Schedule 2
 
Form of Draw Request
Schedule 3
 
Leasing and Tenant Matters
Schedule 4
 
Tax and Insurance Reserve Deposits
Schedule 5
 
Swap Contracts
Schedule 6
 
Borrowing Base Properties
Schedule 7
 
Borrowing Base Certificate

i

--------------------------------------------------------------------------------






Revolving Line of Credit Agreement
(Borrowing Base Revolving Line of Credit)


        This Revolving Line of Credit Agreement (this "Agreement") is made as of
February             , 2009 (the "Effective Date"), by and between EXTRA SPACE
PROPERTIES THIRTY LLC, a Delaware limited liability company (the "Borrower"),
and BANK OF AMERICA, N.A., a national banking association, and its successors,
participants and assigns ("Lender").


Recitals


        A.    Borrower has requested that Lender make a secured, borrowing base
revolving line of credit available to Borrower in the maximum principal amount
of up to Fifty Million and No/100 Dollars ($50,000,000.00).

        B.    The line of credit will be secured by (i) certain real properties
and related improvements and personal property which are owned by Borrower from
time to time, (ii) certain real properties and related improvements and personal
property which are owned as of the date hereof by EXTRA SPACE OF NORTH
BERGEN LLC, a New Jersey limited liability company, and EXTRA SPACE OF KNIGHTS
ROAD LLC, a Pennsylvania limited liability company (individually and
collectively, the "Permitted Subsidiaries"), each of which is a wholly-owned
subsidiary of Borrower, and (iii) a pledge of 100% of the memberships interests
in each of the Permitted Subsidiaries, which membership interests are owned by
Borrower.

        C.    The credit available hereunder to Borrower shall be based on a
borrowing base calculated with respect to the value, at any time, of the
individual real properties and related improvements and personal property which
then secure the obligations of Borrower hereunder.

        D.    As more particularly described herein Borrower shall have the
right to, subject to certain conditions and limitations:

          (i)  pledge to Lender additional real properties and related
improvements and personal property as collateral security for the obligations of
Borrower hereunder; and

         (ii)  cause Lender to release one or more of the real properties and
related improvements and personal property which act as collateral security for
the obligations hereunder.

        E.    Lender is willing to extend such loan to Borrower pursuant to this
Agreement and all other documents, instruments and agreements required hereby or
related hereto (collectively, the "Loan Documents").

        Therefore, Lender and Borrower agree as follows:


ARTICLE 1


General Information.

        1.1    Conditions to Closing.    

        The conditions precedent to closing the Loan and recording a Security
Instrument are set forth in the Closing Checklist.

        1.2    Schedules.    

        The Schedules attached to this Agreement are incorporated herein and
made a part hereof.

        1.3    Defined Terms.    

        Capitalized terms in this Agreement shall have the meanings ascribed to
such terms in the Preamble hereto and in Schedule 1.

--------------------------------------------------------------------------------




ARTICLE 2


Terms of the Loan.

        2.1    The Loan; Maximum Availability; Remargining.    

        (a)   Subject to the terms and conditions hereof, Lender agrees to make
Advances to Borrower in an aggregate principal amount at any one time
outstanding of up to, but not to exceed, the Maximum Availability less the sum
of (i) the face amount of all undrawn letters of credit, plus (ii) the amount of
all drawings under letters of credit which have not been reimbursed by Borrower
to Lender. Interest shall accrue and be payable in arrears only on sums advanced
hereunder for the period of time outstanding. Subject to the terms and
conditions of this Agreement, Borrower may repay and re-borrow Advances
hereunder on a revolving basis. Although the outstanding principal of the Note
may be zero from time to time, the Loan Documents will remain in full force and
effect until the Maturity Date, unless sooner terminated, and all Obligations
are paid and performed in full. The obligation of Borrower to repay Advances
will be evidenced by the Note. Upon the occurrence of a Default or Event of
Default, Lender may suspend or terminate its commitment to make Advances without
notice to or consent of Borrower.

        (b)   If at any time the outstanding balance of the Loan exceeds the
then current Maximum Availability, Borrower shall within ten (10) Banking Days
either (i) make a principal payment to Lender in an amount sufficient to reduce
the outstanding balance of the Loan plus sum of (A) the face amount of all
undrawn letters of credit, plus (B) the amount of all drawings under letters of
credit which have not been reimbursed by Borrower to Lender to an amount less
than or equal to the then current Maximum Availability, or (ii) identify in
writing to Lender a Property proposed to be added as a new Borrowing Base
Property which Borrower in good faith believes will have a sufficient Adjusted
(LTV) Appraised Value and Initial Debt Service Coverage Ratio Value to provide
sufficient Maximum Availability to exceed the outstanding balance of the Loan
plus sum of (A) the face amount of all undrawn letters of credit, plus (B) the
amount of all drawings under letters of credit which have not been reimbursed by
Borrower to Lender. In the event that Borrower identifies any such proposed
replacement Property, such Property must be approved as a Borrowing Base
Property and shall otherwise meet all conditions of a Borrowing Base Property
within sixty (60) days. If such approval is not provided by Lender or any of
such conditions are not satisfied, then Borrower shall within two (2) Banking
Days make the payment to Lender required by subsection (i) above.

        2.2    Closing; No Initial Borrowing Base Properties.    

        (a)   Subject to the other terms and conditions hereof, Lender hereby
agrees to close the Loan without any current Borrowing Base Properties. No
Advances hereunder shall be permitted until such time as not less than six
(6) Borrowing Base Properties have been approved and accepted by Lender to
secure the Loan. Unless agreed otherwise by Lender in writing, if six
(6) Borrowing Base Properties have not been approved and accepted by Lender on
or before May             , 2009, this Agreement shall terminate and all amounts
outstanding hereunder or under the Note shall immediately be due and payable in
full.

        (b)   Borrower has proposed that Lender initially consider the
Properties described in Schedule 6 for acceptance by Lender as Borrowing Base
Properties. Lender is currently conducting due diligence on such Properties in
accordance with Section 4.1 hereof and the other terms and conditions hereof,
but to date has not received all information required to consider approving any
such Properties as Borrowing Base Properties. Such approval, if any, shall be
subject to the terms and conditions hereof.

2

--------------------------------------------------------------------------------



        2.3    Advances; Borrowing Base Calculation Prior to Initial
Advance.    

        (a)   Borrower shall give Lender notice pursuant to a Draw Request of
each requested borrowing of an Advance. Each Draw Request shall be delivered to
Lender before 9:00 a.m. on the date three (3) Banking Days prior to the proposed
date of such borrowing. Each Draw Request shall be irrevocable once given and
shall be binding on Borrower.

        (b)   Prior to the initial Advance hereunder, Lender shall calculate the
Adjusted (LTV) Appraised Value and Initial Debt Service Coverage Ratio Value for
each then current Borrowing Base Property (each such calculation being on a
property specific basis and not on an overall portfolio basis). Based on the
foregoing calculations, Lender shall determine the initial Borrowing Base and
Maximum Availability.

        2.4    Disbursement of Loan Proceeds.    

        Subject to the satisfaction of all applicable conditions, Lender will
make the proceeds of such borrowing available to Borrower no later than
1:00 p.m. on the date and at the account specified by Borrower in such Draw
Request.

        2.5    Availability Period.    

        The availability of the Loan commences on the date of this Agreement and
expires on the Maturity Date, as defined in the Note, unless there is an Event
of Default (the "Availability Period"). If there is an Event of Default, then in
addition to Lender's other remedies, Lender may terminate Borrower's ability to
request Advances and may require Borrower to repay any amounts outstanding under
the Loan immediately.

        2.6    Letters of Credit.    

        (a)   From time to time, Lender may issue letters of credit for
Borrower's account upon at least five (5) Banking Days' prior written notice
from Borrower; provided, however, that at no time shall the sum of (i) the face
amount of all undrawn letters of credit, plus (ii) the amount of all drawings
under letters of credit which have not been reimbursed by Borrower to Lender,
plus (iii) the amount of all outstanding Advances, exceed, the Maximum
Availability. In the event such disbursement under the Loan causes the total
amount of credit outstanding under the Loan to exceed the limitations set forth
in this Agreement, Borrower will immediately pay the excess to Lender upon
Lender's demand.

        (b)   Each letter of credit shall be issued pursuant to the terms and
conditions of a Lender standard form Application and Agreement for Letter(s) of
Credit ("Letter of Credit Agreement") executed by Borrower; and each letter of
credit shall be in form and substance and in favor of beneficiaries satisfactory
to Lender. Pursuant to the terms and conditions of Lender's standard form of
Letter of Credit Agreement, any drawings under a letter of credit shall be
repaid by Borrower to Lender on demand; and the Letter of Credit Agreement will
set forth all of the terms and conditions regarding the issuance of a letter of
credit and any draws thereunder.

        (c)   The Letter of Credit Agreement shall set forth the rate of
interest on any draws thereunder. Until repaid, any drawing under the letter of
credit shall bear interest at the rate specified in the Note for Advances and
shall be due and payable within thirty (30) days from the date drawn.

        (d)   Each letter of credit shall expire on or before the date that is
the earlier of (i) one (1) year after the date of issuance thereof or (ii) the
Maturity Date.

        (e)   Each letter of credit shall be issued only for the account of
Borrower or for an affiliate of Borrower acceptable to Lender in its sole
discretion.

3

--------------------------------------------------------------------------------



        (f)    If at any time there are letters of credit outstanding and this
Loan is canceled or expires, Borrower shall provide Lender with cash collateral
in an amount at least equal to the aggregate amount of all letters of credit
outstanding, or other form of collateral acceptable to Lender in its sole and
absolute discretion.

        (g)   Borrower shall pay to Lender nonrefundable issuance fees for each
letter of credit in an amount equal to two percent (2.0%) per annum of the face
amount of such letter of credit, payable upon the issuance of each letter of
credit for the first year and upon each anniversary of such issuance date (which
fee shall be pro rated for any partial year). Such fees shall be calculated on
the basis of a three hundred sixty (360) day year and actual days elapsed, which
results in higher fees than if a three hundred sixty-five (365) day year were
used.

        2.7    Liability of Lender.    

        Lender shall in no event be responsible or liable to any Person other
than Borrower for the disbursement of or failure to disburse the Loan proceeds
or any part thereof and no Person other than Borrower shall have any right or
claim against Lender under this Agreement or the other Loan Documents.


ARTICLE 3


Fees and Expenses

        3.1    Loan Fee.    

        Borrower agrees to pay to Lender a non-refundable fee of Five Hundred
Thousand and No/100 Dollars ($500,000.00) due on closing. Such fee is equal to
one (1) percent of the Loan Amount. Borrower acknowledges that the fee paid
under this Section 3.1 has been fully earned by Lender at time of payment and is
non-refundable to Borrower in the event this Agreement is terminated or expires
as provided herein and whether or not any Borrowing Base Properties are
subsequently approved or Advances made.

        3.2    Unused Commitment Fee.    

        Within five (5) Banking Days following the last day of such calendar
quarter, Borrower shall pay to Lender the applicable Unused Commitment Fee for
each month in the previous calendar quarter. If any Unused Commitment Fee
required to be paid under this Section 3.2 is not paid when due, Borrower agrees
to pay interest on such fee at the Default Interest Rate set forth in the Note
from the date due until paid in full. As used herein, the following terms shall
have the following meanings:

        "Unused Commitment Fee" means for each calendar month:

        (a)   if as of the end of any calendar month after the date hereof, the
Average Monthly Outstanding Borrowings for such calendar month were less than
one half (1/2) of the Loan Amount for such calendar month, an annual fee equal
to 0.20% of the difference between the Loan Amount and the Average Monthly
Outstanding Borrowing calculated on a monthly basis

        (b)   if as of the end of any calendar month after the date hereof, the
Average Monthly Outstanding Borrowings for such calendar month were greater than
or equal to one half (1/2) of the Loan Amount for such calendar month, an annual
fee equal to 0.15% of the difference between the Loan Amount and the Average
Monthly Outstanding Borrowing calculated on a monthly basis

Such fee shall be pro-rated in the event that an Unused Commitment Fee is due
and payable for less and payable quarterly in arrears than a full calendar
month.

4

--------------------------------------------------------------------------------



        "Average Monthly Outstanding Borrowings" means the sum of all
Outstanding Borrowings on each day during a calendar month (or portion thereof)
with respect to which the Unused Commitment Fee is being computed, divided by
the number of days in that calendar month (or portion thereof).

        "Outstanding Borrowings" means, at any time, the aggregate amount of
then outstanding Advances plus the undrawn available amount of all issued and
un-expired Letters of Credit.

        3.3    Expenses and Costs.    

        (a)   Borrower will pay all costs and expenses incurred by Lender in
connection with the making, disbursement and administration of the Loan, and in
the exercise of any of Lender's rights or remedies under the Loan Documents.
Such costs and expenses include legal fees and expenses of Lender's counsel and
any other reasonable fees and costs for services, regardless of whether such
services are furnished by Lender's employees or by independent contractors.

        (b)   Borrower agrees to indemnify Lender from and hold it harmless
against any transfer or documentary taxes, assessments or charges imposed by any
governmental authority by reason of the execution, delivery and performance of
the Loan Documents.


ARTICLE 4


Borrowing Base Properties

        4.1    Eligibility of Properties    

        (a)    Initial Borrowing Base Properties.    Upon satisfaction of the
conditions set forth in this Article 4 with respect to a Property, as determined
by Lender in its sole discretion, such Property shall be deemed to be Borrowing
Base Property for all purposes hereof.

        (b)    Minimum Number of Borrowing Base Properties;
Ownership.    Borrower covenants and agrees that at all times from and after
May             , 2009, there will be a minimum of six (6) Borrowing Base
Properties. All Borrowing Base Properties other than the Properties described in
Schedule 6.10 and 6.11 (if approved as Borrowing Base Properties by Lender) must
be owned by Borrower and not by any Permitted Subsidiary or any other affiliate
of Borrower or any third party.

        (c)    Additional Borrowing Base Properties.    

        (i)    Notice and Initial Evaluation.    If at any time Borrower desires
that a Property be approved as a Borrowing Base Property, Borrower shall so
notify Lender in writing. No Property will be evaluated for consideration to be
added as a Borrowing Base Property by Lender unless and until Borrower delivers
to Lender the following, in form and substance satisfactory to Lender in its
sole and absolute discretion:

        a.     An executive summary of the Property including, at a minimum, the
following information relating to such Property: (i) a description of such
Property, such description to include the age, location, site plan, current
occupancy rate and physical condition of such Property; (ii) the purchase price
paid or to be paid for such Property if the Property is being acquired;
(iii) the current and projected condition of the regional self-storage market
and specific submarket in which such Property is located; and (iv) the current
projected capital plans and, if applicable current renovation plans for such
Property;

        b.     An operating statement for such Property certified by a
representative of Borrower as being true and correct in all material respects
and prepared in accordance with Borrower's standard accounting procedures for
the previous three (3) calendar years, provided that, with respect to any period
such Property was not owned by Borrower, such

5

--------------------------------------------------------------------------------






information shall only be required to be delivered to the extent reasonably
available to Borrower and such certification may be based upon the best of
Borrower's knowledge and provided further, that if such Property has been
operating for less than three (3) years, Borrower shall provide such projections
and other information concerning the anticipated operation of such Property as
Lender may reasonably request;

        c.     A current rent roll for such Property certified by a
representative of Borrower as being true and correct in all material respects;
and

        d.     A current title commitment for such Property issued by Chicago
Title Insurance Company or another title insurer acceptable to Lender in its
sole discretion (which discretion may specifically include the right to refuse
to accept policies from LandAmerica Title Insurance Company, Lawyers Title
Insurance Company and Commonwealth Land Title Insurance Company), together with
legible copies of all Schedule B-2 exception documents. Borrower may elect in
its discretion to change title insurance agents as long as any replacement agent
is an authorized agent of the foregoing title insurer.

        (ii)    Lender's Right to Request Additional Information.    Upon
receipt of Borrower's notice requesting that Lender evaluate another property
and upon receipt and review of the items described in Section 4.1(c)(i) above,
Lender may request from Borrower, and Borrower shall deliver to Lender (to the
extent available to Borrower (or a Permitted Subsidiary in the case of the
Properties described in Schedule 6.10 and 6.11 and not other Properties),
provided, however, that if Lender requests any such item and Borrower does not
deliver the same Lender shall have no obligation to approve the proposed
Property as a Borrowing Base Property) the following, in form and substance
satisfactory to Lender in its sole and absolute discretion:

        a.     A copy of Borrower's (or a Permitted Subsidiary in the case of
the Properties described in Schedule 6.10 and 6.11 and not other Properties)
ALTA Owner's Policy of Title Insurance ("Owner's Policy") covering such Property
showing Borrower as fee titleholder thereto and all matters of record;

        b.     Copies of all documents of record reflected in Schedule B of the
Owner's Policy;

        c.     A copy of the most recent real estate tax bill and notice of
assessments;

        d.     A current survey of such Property certified by a surveyor
licensed in the applicable jurisdiction to have been prepared in accordance with
the then effective Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys;

        e.     A "Phase I" environmental assessment of such Property not more
than six (6) months old, which report (i) has been prepared by an environmental
engineering firm reasonably acceptable to Lender and (ii) complies with the
requirements contained in Lender's guidelines adopted from time to time by
Lender to be used in its lending practice generally and any other environmental
assessments or other reports relating to such Property, including any "Phase II"
environmental assessment prepared or recommended by such environmental
engineering firm to be prepared for such Property and satisfactory evidence that
all environmental issues pertaining to such Property, including, without
limitation, removal and remediation of mold, have been fully remediated in
accordance with Applicable Law;

        f.      Copies of all Property Management Agreements and all other
Material Contracts relating to the use, occupancy, operation, maintenance,
enjoyment, or ownership of such Property, if any;

6

--------------------------------------------------------------------------------



        g.     Evidence that insurance in an amount satisfactory to Lender in
its sole and absolute discretion is maintained with respect to the Property;

        h.     Evidence that the Property complies with applicable zoning and
land use laws;

        i.      A detailed calculation of the Adjusted (LTV) Appraised Value for
such Property and supporting documentation for such calculation;

        j.      A detailed calculation of the Initial Debt Service Coverage
Ratio Value for such Property and supporting documentation for such calculation;

        k.     Rent rolls and other evidence acceptable to Lender showing that
not less than 75% of the rentable self storage units and other rentable
Improvements on such Property (on a overall square footage basis) have been
leased to third party tenants pursuant to the permitted leasing guidelines of
Schedule 3 hereof; and

        l.      Such other information as Lender may request in its sole and
absolute discretion.

        (d)    Appraisal; Approval.    Upon receipt of the aforementioned items,
Lender shall commission, at Borrower's expense, an Appraisal of such Property,
to be in form and substance satisfactory to Lender in its sole and absolute
discretion. Within twenty (20) Banking Days of receipt such Appraisal, Lender
shall review such Appraisal and determine whether Lender is willing to accept
such Property as a Borrowing Base Property, which shall be determined in
Lender's sole and absolute discretion based on the Appraisal and the information
submitted to Lender pursuant to Section 4.1(c). Upon a determination by Lender
that the proposed Property is an Eligible Property and upon Lender's
discretionary decision to include such Property as a Borrowing Base Property,
Borrower shall pay to Lender a non-refundable processing fee in the amount of
$1,500.00 (however, such $1,500 fee shall not apply with respect to the initial
Borrowing Base Properties described on Schedule 6 hereto) in addition to all
reasonable fees and expenses incurred by Lender in its due diligence of the
Property.

        (e)    Security Instrument.    Prior to adding any Property as a
Borrowing Base Property, Borrower (or a Permitted Subsidiary in the case of the
Properties described in Schedule 6.10 and 6.11 and not other Properties) shall
execute and deliver to Lender a Security Instrument for the benefit of Lender
encumbering the Property and an environmental indemnity in form and substance
acceptable to Lender in its discretion. If the Property is ground leased to
Borrower rather than owned in fee, Borrower shall have executed and delivered to
Lender or caused such other parties as Lender may require to execute and deliver
to Lender, a ground lessor's consent, non-disturbance and attornment agreement
and/or a fee mortgagee consent, each in form and content acceptable to Lender.
Borrower shall also cause Guarantor and each Permitted Subsidiary to execute and
deliver such consents as Lender may require and request.

        (f)    Title Insurance.    Prior to adding any Property as a Borrowing
Base Property, Borrower shall provide Lender with an 2006 Form ALTA extended
coverage title insurance policy (or local equivalent in the State in which the
Property is located) issued by Chicago Title Insurance Company or another title
insurer acceptable to Lender in its sole discretion (which discretion may
specifically include the right to refuse to accept policies from LandAmerica
Title Insurance Company, Lawyers Title Insurance Company and Commonwealth Land
Title Insurance Company), in the maximum amount of the Loan plus any other
amount secured by the Security Instrument (or a pro rated amount of the Loan
Amount together with a tie in endorsement, as determined by Lender), on a
coinsurance and/or reinsurance basis if and as required by Lender, insuring
without exclusion or exception for creditors' rights (including the endorsement
of any standard exclusion appearing in the Jacket or standard conditions of such
title insurance policy out of such exclusions in form and substance acceptable
to Lender) that the Security Instrument encumbering the

7

--------------------------------------------------------------------------------






Property to be added as a Borrowing Base Property constitutes a valid lien
covering said Property and all Improvements thereon, having the first priority
required by Lender and subject only to those exceptions and encumbrances
(regardless of rank or priority) Lender approves, in a form acceptable to Lender
and with such endorsements as Lender may require, and with all "standard"
exceptions which can be deleted, including the exception for matters which a
current survey would show, deleted to the fullest extent authorized under
applicable title insurance rules, and Borrower shall satisfy all requirements
therefor permitted; containing no exception for standby fees or real estate
taxes or assessments other than those for the year in which the closing occurs
to the extent the same are not then due and payable and endorsed "not yet due
and payable" and no exception for subsequent assessments for prior years;
providing full coverage against mechanics' and materialmen's liens to the extent
authorized under applicable title insurance rules, and Borrower shall satisfy
all requirements therefor; insuring that no restrictive covenants shown in the
title insurance have been violated, and that no violation of the restrictions
will result in a reversion or forfeiture of title; insuring all appurtenant
easements; insuring that fee simple indefeasible or marketable (as coverage is
available) fee simple or leasehold (as applicable) title to such Property and
Improvements is vested in Borrower (or a Permitted Subsidiary in the case of the
Properties described in Schedule 6.10 and 6.11 and not other Properties);
containing such affirmative coverage and endorsements as Lender may require and
are available under applicable title insurance rules, and Borrower shall satisfy
all requirements therefor; insuring any easements, leasehold estates or other
matters appurtenant to or benefiting the Property and/or the Improvements as
part of the insured estate; insuring the right of access to the Property to the
extent authorized under applicable title insurance rules and regulations.

        (g)    Lender Credit Approval.    Prior to adding any Property as a
Borrowing Base Property, Lender shall have obtained such internal credit
approvals as may be required by Lender's then current polices and procedures.
Lender shall have the right to approve or disapprove any Property in its sole
and absolute discretion.

        4.2    Release of Properties.    

        From time to time Borrower may request, upon not less than thirty
(30) days prior written notice to Lender that a Borrowing Base Property be
released from the Liens created by the Security Instrument applicable thereto,
which release ("Property Release") shall be effected by Lender if Lender
determines all of the following conditions are satisfied as of the date of the
Property Release:

        (a)   No Default or Event of Default exists or will exist immediately
after giving effect to such Property Release and the reduction of the Borrowing
Base by reason of the release of such Property;

        (b)   The Borrower shall have delivered to Lender a Borrowing Base
Certificate demonstrating on a pro forma basis that the sum of (i) the face
amount of all undrawn letters of credit, plus (ii) the amount of all drawings
under letters of credit which have not been reimbursed by Borrower to lender,
plus (iii) the amount of all outstanding Advances, will not exceed the Maximum
Availability after giving effect to such request and any prepayment to be made
and/or the acceptance of any Property as an additional or replacement Borrowing
Base Property to be given concurrently with such request;

        (c)   The Borrower shall have paid any amounts as are required in order
to ensure that sum of (i) the face amount of all undrawn letters of credit, plus
(ii) the amount of all drawings under letters of credit which have not been
reimbursed by Borrower to lender, plus (iii) the amount of all outstanding
Advances, does not exceed, the Maximum Availability after giving effect to such
release;

8

--------------------------------------------------------------------------------



        (d)   The Borrower shall have delivered to Lender all documents and
instruments reasonably requested by Lender in connection with such Property
Release including, without limitation, the following:

          (i)  the quitclaim deed or other instruments to be used to effect such
Property Release if the Property is being sold or transferred; and

         (ii)  If required by Lender, an appropriate partial release or
modification endorsement to the title insurance policies in effect with respect
to the remaining Borrowing Base Properties;

        (e)   Lender shall have recalculated the Borrowing Base; and

        (f)    Borrower shall also cause Guarantor and each Permitted Subsidiary
to execute and deliver such consents to such release as Lender may require and
request.

        (g)   Borrower shall have paid to Lender all costs and expenses,
including attorneys' fees, title insurance fees, and costs and expenses incurred
by Lender in connection with the Property Release and Lender's consideration of
Borrower's request therefor.

Except as set forth in this Section 4.2, no Borrowing Base Property shall be
released from the Liens created by the Security Instrument applicable thereto.

        4.3    Frequency of Appraisals.    

        The Appraised Value of a Borrowing Base Property shall be determined or
re-determined, as applicable, under each of the following circumstances:

        (a)   In connection with the acceptance of a Property as a Borrowing
Base Property Lender will determine the Appraised Value thereof as provided in
Section 4.1;

        (b)   From time to time upon at least five (5) Banking Days written
notice to Borrower and at Borrower's expense, Lender may re-determine the
Appraised Value of a Borrowing Base Property in any of the following
circumstances:

          (i)  if necessary in order to comply with FIRREA, other applicable
laws related to Lender, or requests by a Governmental Authority;

         (ii)  if Lender determines such Property contains structural defects,
title defects, environmental conditions or other adverse matters material to the
profitable operation of such Property (including, without limitation, negligent
acts or omissions by Borrower with respect to the operation of such Property)
and Lender has not declared such Property ineligible pursuant to Section 4.1(d)
; or

        (iii)  upon the occurrence of a Default or Event of Default.

        (iv)  At any time and from time to time, Lender may re-determine, at its
own expense, the Appraised Value of a Borrowing Base Property;

         (v)  If Borrower has requested a Property Release; or

        (vi)  Upon Borrower's written request to Lender and at Borrower's
expense, but not more frequently than one (1) time per calendar year per
Borrowing Base Property, Lender shall re-determine the Appraised Value of any
Borrowing Base Property.

9

--------------------------------------------------------------------------------







        4.4    Borrowing Base; Frequency of Calculations of Borrowing Base;
Remargining.    

        (a)   Initially, the Borrowing Base shall be the amount set forth as
such in the Borrowing Base Certificate delivered under Section 2.3(b).
Thereafter, the Borrowing Base shall be the amount set forth as such in the
Borrowing Base Certificate delivered from time to time under Section 4.2(b) and
Section 7.8. Any increase in the Adjusted (LTV) Appraised Value of a Borrowing
Base Property due to an increase in the Appraised Value of such Property
pursuant to a re-appraisal of such Property as contemplated by Section 4.3,
shall become effective as of the next re-determination of the Borrowing Base by
Lender, provided that prior to such effective date Borrower shall have delivered
to Lender an endorsement to the title insurance policy insuring the Lien of the
Security Instrument encumbering such property to increase the coverage amount
thereof to not less than the portion of the Borrowing Base attributable to such
Property.

        (b)   If at any time Lender determines that the Adjusted (LTV) Appraised
Value or 1.40 Debt Service Coverage Ratio Value has decreased for any Borrowing
Base Property, Lender may recalculate the Borrowing Base and Borrower shall
remargin the Loan as required by Section 2.1(b), if required by the provisions
of such Section 2.1(b) .


ARTICLE 5


Conditions

        5.1    Conditions.    

        Lender must receive the following items, in form and content acceptable
to Lender, before it is required to extend any credit to Borrower under this
Agreement:

        (a)    Authorizations.    Evidence that the execution, delivery and
performance by Borrower, Guarantor and each Permitted Subsidiary of the Loan
Documents have been duly authorized.

        (b)    Governing Documents; Good Standing Certificates.    A copy of
Borrower's , Guarantor's and each Permitted Subsidiary's articles of
incorporation, bylaws, articles of organization, certificate of formation,
and/or operating agreements, as applicable. A certificate of good standing for
Borrower, Guarantor and each Permitted Subsidiary from the state where formed
and from any other state in which Borrower, Guarantor and each Permitted
Subsidiary owns any Property or where any such party is required to qualify to
conduct its business.

        (c)    Loan Documents.    Duly executed Loan Documents.

        (d)    Insurance.    Evidence of insurance coverage required by the Loan
Documents.

        (e)    Payment of Fees.    Payment of all accrued and unpaid expenses
incurred by Lender as provided for by the Loan Documents.

        (f)    Opinions.    Such opinions of counsel for Borrower, Guarantor and
each Permitted Subsidiary as Lender may require, including opinions as to the
enforceability of each Security Instrument, each in form and content acceptable
to Lender in its discretion.

        (g)    Other Items.    Any other documents and other items Lender may
reasonably require as conditions precedent to this Agreement.

10

--------------------------------------------------------------------------------




ARTICLE 6


Representations and Warranties.

        Borrower makes the following representations and warranties to Lender as
of the date hereof and as of the date of each Advance hereunder:

        6.1    Organization, Power and Authority of Borrower; Loan
Documents.    

        Each of Borrower, Guarantor and the Permitted Subsidiaries: (a) is duly
organized, existing and in good standing under the laws of the state in which it
is organized and is duly qualified to do business and in good standing in the
state in which their Property is located (if different from the state of its
formation) and in any other state where the nature of their business or property
requires it to be qualified to do business, and (b) has the power, authority and
legal right to own its property and carry on the business now being conducted by
it and to engage in the transactions contemplated by the Loan Documents. The
Loan Documents to which each of Borrower, Guarantor and the Permitted
Subsidiaries is a party have been duly executed and delivered by such party, and
the execution and delivery of, and the carrying out of the transactions
contemplated by, such Loan Documents, and the performance and observance of the
terms and conditions thereof, have been duly authorized by all necessary
organizational action by and on behalf of such party. The Loan Documents to
which each of Borrower, Guarantor and the Permitted Subsidiaries is a party
constitute the valid and legally binding obligations of Borrower, Guarantor and
the Permitted Subsidiaries and are fully enforceable against Borrower, Guarantor
and the Permitted Subsidiaries in accordance with their respective terms, except
to the extent that such enforceability may be limited by laws generally
affecting the enforcement of creditors' rights.

        6.2    Other Documents; Laws.    

        The execution and performance of the Loan Documents to which each of
Borrower, Guarantor and a Permitted Subsidiary is a party and the consummation
of the transactions contemplated thereby will not conflict with, result in any
breach of, or constitute a default under, the organizational documents of such
party, or to the best of such party's knowledge, any contract, agreement,
document or other instrument to which Borrower, Guarantor and/or any Permitted
Subsidiary is a party by which Borrower, Guarantor and/or any Permitted
Subsidiary or any of their properties may be bound or affected, and to the best
of such party's knowledge, such actions do not and will not violate or
contravene any Law to which they are subject.

        6.3    Taxes.    

        Borrower, Guarantor and each Permitted Subsidiary has filed all federal,
state, county and municipal Tax returns required to have been filed by such
parties and has paid all Taxes which have become due pursuant to such returns or
pursuant to any Tax assessments received by Borrower, Guarantor and/or the
Permitted Subsidiaries.

        6.4    Legal Actions.    

        To the best of Borrower's, Guarantor's and the Permitted Subsidiaries'
knowledge: (a) there are no Claims or investigations by or before any court or
Governmental Authority, pending or affecting Borrower, Guarantor and/or the
Permitted Subsidiaries, their business or any Property which would have a
Material Adverse Effect, and (b) neither Borrower, Guarantor nor any Permitted
Subsidiaries is in default with respect to any order, writ, injunction, decree
or demand of any court or any Governmental Authority affecting such party or any
Property which would have a Material Adverse Effect.

11

--------------------------------------------------------------------------------



        6.5    Nature of Loan.    

        Borrower is a business or commercial organization. The Loan is being
obtained solely for business or investment purposes, and will not be used for
personal, family, household or agricultural purposes.

        6.6    Trade Names.    

        Borrower, Guarantor and each Permitted Subsidiary conducts its business
solely under the name set forth in the Preamble to this Agreement and makes use
of no trade names in connection therewith, unless such trade names have been
previously disclosed to Lender in writing. Lender acknowledges that it will have
no lien or security interest in and to then Extra Space or Extra Space Storage
name, logo or trademarks.

        6.7    Financial Statements.    

        The financial statements heretofore delivered by Borrower, Guarantor and
each Permitted Subsidiary to Lender are true and correct in all material
respects, have been prepared in accordance with sound accounting principles
consistently applied, and fairly present in all material respects the respective
financial conditions of the subjects thereof as of the respective dates thereof.

        6.8    No Material Adverse Change.    

        No material adverse change has occurred in the financial conditions
reflected in the financial statements of Borrower, Guarantor and each Permitted
Subsidiary since the respective dates of such statements, and no material
additional liabilities have been incurred by Borrower, Guarantor or any
Permitted Subsidiary since the dates of such statements other than the
borrowings contemplated herein or as approved in writing by Lender.

        6.9    ERISA and Prohibited Transactions.    

        As of the date hereof and throughout the term of the Loan: (a) neither
Borrower, Guarantor nor any Permitted Subsidiary is or will be (i) an "employee
benefit plan," as defined in Section 3(3) of ERISA, (ii) a "governmental plan"
within the meaning of Section 3(32) of ERISA, or (iii) a "plan" within the
meaning of Section 4975(e) of the Code; (b) the assets of Borrower, Guarantor
and each Permitted Subsidiary do not and will not constitute "plan assets"
within the meaning of the United States Department of Labor Regulations set
forth in Section 2510.3-101 of Title 29 of the Code of Federal Regulations;
(c) to the best of Borrower's, Guarantor's and each Permitted Subsidiary's
knowledge, transactions by or with Borrower, Guarantor and each Permitted
Subsidiary are not and will not be subject to state statutes applicable to
Borrower, Guarantor and each Permitted Subsidiary regulating investments of
fiduciaries with respect to governmental plans; and (d) to the best of
Borrower's, Guarantor's and each Permitted Subsidiary's knowledge, Borrower,
Guarantor and each Permitted Subsidiary will not engage in any transaction that
would cause any Obligation or any action taken or to be taken hereunder (or the
exercise by Lender of any of its rights under the Security Instrument or any of
the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or
Section 4975 of the Code. Borrower, Guarantor and each Permitted Subsidiary
agree to deliver to Lender such certifications or other evidence of compliance
with the provisions of this Section as Lender may from time to time request.

        6.10    Compliance with Laws and Zoning and Other Requirements;
Encroachments.    

        Borrower, Guarantor and each Permitted Subsidiary is in compliance with
the requirements of all applicable Laws. The use of each Property complies with
applicable zoning ordinances, regulations and restrictive covenants affecting
the Property. To the best of Borrower's, Guarantor's and each Permitted
Subsidiary's knowledge, all use and other requirements of any Governmental
Authority having jurisdiction over any Property have been satisfied. No material
violation of any Law exists with respect

12

--------------------------------------------------------------------------------




to any Property. Except as otherwise disclosed to and approved by lender
pursuant to Article 4, the Improvements are constructed entirely on any Property
and do not encroach upon any easement or right-of-way, or upon the land of
others. Except as otherwise disclosed to and approved by Lender pursuant to
Article 4, the Improvements comply with all applicable building restriction
lines and set-backs, however established, and are in strict compliance with all
applicable use or other restrictions and the provisions of all applicable
agreements, declarations and covenants and all applicable zoning and subdivision
ordinances and regulations.

        6.11    Certificates of Occupancy.    

        To the best of Borrower's, Guarantor's and each Permitted Subsidiary's
knowledge, all certificates of occupancy and other permits and licenses
necessary or required in connection with the use and occupancy of the
Improvements have been validly issued.

        6.12    Utilities; Roads; Access.    

        All utility services necessary for the operation of the Improvements for
their intended purposes have been fully installed, including telephone service,
water supply, storm and sanitary sewer facilities, natural gas and electric
facilities. All roads and other accesses necessary to serve each Property and
Improvements have been completed, are serviceable in all weather, and where
required by the appropriate Governmental Authority, have been dedicated to and
formally accepted by such Governmental Authority.

        6.13    Other Liens.    

        Except for contracts for labor, materials and services furnished or to
be furnished in connection with any construction at the Property, including any
construction of tenant improvements, neither Borrower, Guarantor nor any
Permitted Subsidiary has made a contract or arrangement of any kind the
performance of which by the other party thereto would give rise to a lien on any
Property.

        6.14    No Defaults.    

        To the best of Borrower's, Guarantor's and each Permitted Subsidiary's
knowledge: (a) there is no Default or Event of Default under any of the Loan
Documents, and (b) there is no default or event of default under any material
contract, agreement or other document related to the construction or operation
of the Improvements which would have a Material Adverse Effect.

        6.15    Draw Requests.    

        Each draw request or other request for an Advance hereunder and each
receipt of the funds requested thereby shall constitute Borrower's, Guarantor's
and each Permitted Subsidiary's affirmation that Borrower's, Guarantor's and
each Permitted Subsidiary's representations and warranties set forth in this
Agreement are true and correct as of the date of the draw request or other
request for an Advance and, unless Lender is notified to the contrary prior to
the disbursement of the Advance requested, will be so on the date of the
disbursement.


ARTICLE 7


Affirmative Covenants and Agreements.

        Borrower covenants as of the date hereof and until such time as all
Obligations shall be paid and performed in full, that:

        7.1    Compliance with Laws; Use of Proceeds.    

        Borrower, Guarantor and each Permitted Subsidiary shall use commercially
reasonable efforts to comply with all Laws and all orders, writs, injunctions,
decrees and demands of any court or any Governmental Authority affecting
Borrower, Guarantor, any Permitted Subsidiary or a Property.

13

--------------------------------------------------------------------------------




Borrower shall use all proceeds of the Loan for business purposes which are not
in contravention of any Law or any Loan Document.

        7.2    Inspections; Cooperation.    

        Borrower, Guarantor and each Permitted Subsidiary shall permit
representatives of Lender to enter upon each Property, to inspect the
Improvements and any and all materials to be used in connection with any
construction at the Property, including any construction of tenant improvements,
to examine all detailed plans and shop drawings and similar materials as well as
all records and books of account maintained by or on behalf of Borrower,
Guarantor and each Permitted Subsidiary relating thereto and to discuss the
affairs, finances and accounts pertaining to the Loan and the Improvements with
representatives of Borrower, Guarantor and each Permitted Subsidiary. Borrower,
Guarantor and each Permitted Subsidiary shall at all times cooperate and cause
each and every one of its contractors, subcontractors and material suppliers to
cooperate with the representatives of Lender in connection with or in aid of the
performance of Lender's functions under this Agreement. Except in the event of
an emergency, Lender shall give Borrower, Guarantor or the affected Permitted
Subsidiary at least twenty-four hours' notice by telephone in each instance
before entering upon a Property and/or exercising any other rights granted in
this Section 7.2.

        7.3    Payment and Performance of Contractual Obligations.    

        Borrower, Guarantor and each Permitted Subsidiary shall perform in a
timely manner all of its obligations under any and all contracts and agreements
related to any construction activities at the Property or the maintenance or
operation of the Improvements, and Borrower, Guarantor and each Permitted
Subsidiary will pay when due all bills for services or labor performed and
materials supplied in connection with such construction, maintenance and/or
operation. Within thirty (30) days after the filing of any mechanic's lien or
other lien or encumbrance against a Property, Borrower, Guarantor and each
Permitted Subsidiary will promptly discharge the same by payment or filing a
bond or otherwise as permitted by Law. So long as Lender's security has been
protected by the filing of a bond or otherwise in a manner satisfactory to
Lender in its sole and absolute discretion, Borrower, Guarantor and each
Permitted Subsidiary shall have the right to contest in good faith any claim,
lien or encumbrance, provided that Borrower does so diligently and without
prejudice to Lender or delay in completing construction of any tenant
improvements.

        7.4    Insurance.    

        Borrower and each Permitted Subsidiary shall maintain the following
insurance at its sole cost and expense:

        (a)   Insurance against Casualty to the Property under a policy or
policies covering such risks as are presently included in "special form" (also
known as "all risk") coverage, including such risks as are ordinarily insured
against by similar businesses, but in any event including fire, lightning,
windstorm, hail, explosion, riot, riot attending a strike, civil commotion,
damage from aircraft, smoke, vandalism, malicious mischief and acts of
terrorism. Such insurance shall name Lender as mortgagee and loss payee. Unless
otherwise agreed in writing by Lender, such insurance shall be for the full
insurable value of the Property on a replacement cost basis, with a deductible
amount, if any, satisfactory to Lender. No policy of insurance shall be written
such that the proceeds thereof will produce less than the minimum coverage
required by this Section 7.4 by reason of co-insurance provisions or otherwise.
The term "full insurable value" means one hundred percent (100%) of the actual
replacement cost of the Property, including tenant improvements (excluding
foundation and excavation costs and costs of underground flues, pipes, drains
and other uninsurable items).

        (b)   Comprehensive (also known as commercial) general liability
insurance on an "occurrence" basis against claims for "personal injury"
liability and liability for death, bodily injury

14

--------------------------------------------------------------------------------






and damage to property, products and completed operations, in limits
satisfactory to Lender with respect to any one occurrence and the aggregate of
all occurrences during any given annual policy period. Such insurance shall name
Lender as an additional insured.

        (c)   Workers' compensation insurance for all employees of Borrower and
each Permitted Subsidiary in such amount as is required by Law and including
employer's liability insurance, if required by Lender.

        (d)   During any period of construction of tenant improvements, Borrower
and each Permitted Subsidiary shall maintain, or cause others to maintain, such
insurance as may be required by Lender of the type customarily carried in the
case of similar construction for one hundred percent (100%) of the full
replacement cost of materials stored at or upon the Property. During any period
of other construction upon the Property, Borrower and each Permitted Subsidiary
shall maintain, or cause others to maintain, builder's risk insurance
(non-reporting form) of the type customarily carried in the case of similar
construction for one hundred percent (100%) of the full replacement cost of work
in place and materials stored at or upon the Property.

        (e)   If at any time any portion of any structure on the Property is
insurable against Casualty by flood and is located in a Special Flood Hazard
Area under the Flood Disaster Protection Act of 1973, as amended, a flood
insurance policy in form and amount acceptable to Lender but in no amount less
than the amount sufficient to meet the requirements of applicable Law as such
requirements may from time to time be in effect.

        (f)    Loss of rental value insurance or business interruption insurance
in an amount equal to twelve (12) months of the projected gross income of the
Property and an extended period of indemnity endorsement providing an additional
twelve (12) months' loss of rental value or business interruption insurance
after the Property has been restored or until the projected gross income returns
to the level that existed prior to the loss, whichever is first to occur.

        (g)   Such other and further insurance as may be required from time to
time by Lender in order to comply with regular requirements and practices of
Lender in similar transactions including, if required by Lender, boiler and
machinery insurance, pollution liability insurance, wind insurance and
earthquake insurance, so long as any such insurance is generally available at
commercially reasonable premiums as determined by Lender from time to time.

        Each policy of insurance (i) shall be issued by one or more insurance
companies each of which must have an A.M. Best Company financial and performance
rating of A-IX or better and are qualified or authorized by the Laws of the
State and as applicable, the laws of the State in which the Property is located,
to assume the risks covered by such policy, (ii) with respect to the insurance
described under the preceding Subsections (a), (d), (e) and (f), shall have
attached thereto standard non-contributing, non-reporting mortgagee clauses in
favor of and entitling Lender without contribution to collect any and all
proceeds payable under such insurance, either as sole payee or as joint payee
with Borrower and each Permitted Subsidiary, (iii) shall provide that such
policy shall not be canceled or modified for nonpayment of premiums without at
least ten (10) days prior written notice to Lender, or for any other reason
without at least thirty (30) days prior written notice to Lender, and (iv) shall
provide that any loss otherwise payable thereunder shall be payable
notwithstanding any act or negligence of Borrower or any Permitted Subsidiary
which might, absent such agreement, result in a forfeiture of all or a part of
such insurance payment. Borrower and each Permitted Subsidiary shall promptly
pay all premiums when due on such insurance and, not less than ten (10) days
prior to the expiration dates of each such policy, Borrower and each Permitted
Subsidiary will deliver to Lender acceptable evidence of insurance, such as a
renewal policy or policies marked "premium paid" or other evidence satisfactory
to Lender reflecting that all required insurance is current and in force.
Borrower and each Permitted Subsidiary will immediately give Notice to Lender of
any cancellation of, or change in, any insurance policy. Lender shall not,
because of accepting, rejecting, approving or obtaining insurance, incur any
liability

15

--------------------------------------------------------------------------------



for (A) the existence, nonexistence, form or legal sufficiency thereof, (B) the
solvency of any insurer, or (C) the payment of losses. Borrower and each
Permitted Subsidiary may satisfy any insurance requirement hereunder by
providing one or more "blanket" insurance policies, subject to Lender's approval
in each instance as to limits, coverages, forms, deductibles, inception and
expiration dates, and cancellation provisions.

        7.5    Adjustment of Condemnation and Insurance Claims.    

        Borrower, Guarantor and each Permitted Subsidiary shall give prompt
Notice to Lender of any Casualty or any Condemnation or threatened Condemnation.
Lender is authorized, at its sole and absolute option, to commence, appear in
and prosecute, in its own or Borrower's, Guarantor's and/or each Permitted
Subsidiary's name, any action or proceeding relating to any Condemnation or
Casualty, and to make proof of loss for and to settle or compromise any Claim in
connection therewith. In such case, Lender shall have the right to receive all
Condemnation Awards and Insurance Proceeds, and may deduct therefrom all of its
Expenses. However, so long as no Event of Default has occurred and Borrower,
Guarantor and/or a Permitted Subsidiary is diligently pursuing its rights and
remedies with respect to a Claim, Lender will obtain Borrower's written consent
(which consent shall not be unreasonably withheld or delayed) before making
proof of loss for or settling or compromising such Claim. Borrower, Guarantor
and each Permitted Subsidiary agrees to diligently assert its rights and
remedies with respect to each Claim and to promptly pursue the settlement and
compromise of each Claim subject to Lender's approval, which approval shall not
be unreasonably withheld or delayed. If, prior to the receipt by Lender of any
Condemnation Award or Insurance Proceeds, the Property shall have been sold
pursuant to the provisions of the Security Instrument, Lender shall have the
right to receive such funds (a) to the extent of any deficiency found to be due
upon such sale with interest thereon (whether or not a deficiency judgment on
the Security Instrument shall have been sought or recovered or denied), and
(b) to the extent necessary to reimburse Lender for its Expenses. If any
Condemnation Awards or Insurance Proceeds are paid to Borrower, Guarantor or a
Permitted Subsidiary, such party shall receive the same in trust for Lender.
Within ten (10) days after Borrower's, Guarantor's or a Permitted Subsidiary's
receipt of any Condemnation Awards or Insurance Proceeds, such party shall
deliver such awards or proceeds to Lender in the form in which they were
received, together with any endorsements or documents that may be necessary to
effectively negotiate or transfer the same to Lender. Borrower, Guarantor and
each Permitted Subsidiary agrees to execute and deliver from time to time, upon
the request of Lender, such further instruments or documents as may be requested
by Lender to confirm the grant and assignment to Lender of any Condemnation
Awards or Insurance Proceeds. Notwithstanding the foregoing, Borrower shall not
be required to notify Lender of de miniumus condemnation proceedings which have
nominal value or do not have a Material Adverse Effect on the use or operating
of the Property.

        7.6    Utilization of Net Proceeds.    

        (a)   Net Proceeds must be utilized either for payment of the
Obligations or for the restoration of the Property. Net Proceeds may be utilized
for the restoration of the Property only if no Default shall exist and only if
in the reasonable judgment of Lender (i) there has been no material adverse
change in the financial viability of the Improvements, (ii) the Net Proceeds,
together with other funds deposited with Lender for that purpose, are sufficient
to pay the cost of the restoration pursuant to a budget and plans and
specifications approved by Lender, and (iii)the restoration can be completed
prior to the final maturity of the Loan and prior to the date required by any
permanent loan commitment or any purchase and sale agreement or by any Lease.
Otherwise, Net Proceeds shall be utilized for payment of the Obligations.

        (b)   If Net Proceeds are to be utilized for the restoration of the
Property, the Net Proceeds, together with any other funds deposited with Lender
for that purpose, must be deposited in a Borrower's Deposit Account, which shall
be an interest-bearing account, with all accrued interest

16

--------------------------------------------------------------------------------






to become part of such deposit. Borrower agrees that it shall include all
interest and earnings on any such deposit as its income (and, if Borrower is a
partnership or other pass-through entity, the income of its partners, members or
beneficiaries, as the case may be), and shall be the owner of all funds on
deposit in Borrower's Deposit Account for federal and applicable state and local
tax purposes. Lender shall have the exclusive right to manage and control all
funds in Borrower's Deposit Account, but Lender shall have no fiduciary duty
with respect to such funds. Lender will advance the deposited funds from time to
time to Borrower for the payment of costs of restoration of the Property upon
presentation of evidence acceptable to Lender that such restoration has been
completed satisfactorily and lien-free. If at any time Lender determines that
there is a deficiency in the funds available in Borrower's Deposit Account to
complete the restoration as contemplated, then Borrower will promptly deposit in
Borrower's Deposit Account additional funds equal to the amount of the
deficiency. Any account fees and charges may be deducted from the balance, if
any, in Borrower's Deposit Account. Borrower grants to Lender a security
interest in Borrower's Deposit Account and all funds hereafter deposited to such
deposit account, and any proceeds thereof, as security for the Obligations. Such
security interest shall be governed by the Uniform Commercial Code of the State,
and Lender shall have available to it all of the rights and remedies available
to a secured party thereunder. The Borrower's Deposit Account may be established
and held in such name or names as Lender shall deem appropriate, including in
the name of Lender. Borrower hereby constitutes and appoints Lender and any
officer or agent of Lender its true and lawful attorneys-in-fact with full power
of substitution to open Borrower's Deposit Account and to do any and every act
that Borrower might do on its own behalf to fulfill the terms of this
Section 7.6. To the extent permitted by Law, Borrower hereby ratifies all that
said attorneys shall lawfully do or cause to be done by virtue hereof. It is
understood and agreed that this power of attorney, which shall be deemed to be a
power coupled with an interest, cannot be revoked.

        7.7    Management.    

        Borrower and each Permitted Subsidiary at all times shall provide for
the competent and responsible management and operation of the Property. At all
times, Borrower and each Permitted Subsidiary shall cause the Property to be
managed by a Qualified Manager pursuant to a Property Management Agreement. All
Property Management Agreements affecting a Property shall be terminable upon
thirty (30) days' written notice without penalty or charge (except for unpaid
accrued management fees). All Property Management Agreements must be approved in
writing by Lender prior to the execution of the same. Advances and
reimbursements of operating expenses for the Properties may be made from or to a
Qualified Manager in connection with a Management Agreement entered into for a
management fee not to exceed six (6.0%) percent of gross revenues.

        7.8    Books and Records; Financial Statements; Tax Returns.    

        Borrower, Guarantor and each Permitted Subsidiary will keep and maintain
full and accurate books and records administered in accordance with sound
accounting principles, consistently applied, showing in detail the earnings and
expenses of each Property and the operation thereof. Borrower, Guarantor and
each Permitted Subsidiary will keep and maintain its books and records,
including recorded data of any kind and regardless of the medium of recording,
at the address of Borrower set forth in Section 11.6. Borrower, Guarantor and
each Permitted Subsidiary shall permit Lender, or any Person authorized by
Lender, to inspect and examine such books and records (regardless of where
maintained) and all supporting vouchers and data and to make copies and extracts
therefrom at all reasonable times and as often as may be requested by Lender.
Borrower will furnish or cause to be furnished to Lender:

        (a)   quarterly financial statements, including balance sheets and
income statements, for Guarantor within one hundred twenty (120) days after each
calendar year end. Such financial statements shall be prepared in accordance
with GAAP.

17

--------------------------------------------------------------------------------



        (b)   Annual audited financial statements, including balance sheets and
income statements, for Extra Space Storage Inc. within one hundred twenty
(120) days after each calendar year end. Such financial statements shall be
prepared in accordance with GAAP and shall contain and unqualified opinion of
the auditors thereof.

        (c)   If requested by Lender, the annual federal income tax return
together with all schedules and supporting exhibits of Borrower within thirty
(30) of filing but not later than November 1 of the succeeding year.

        (d)   A quarterly compliance certificate from each of Borrower and
Guarantor within thirty (30) days of the end of each calendar quarter.

        (e)   A quarterly rent roll and operating statement for each Borrowing
Base Property and its tenants and leases within thirty (30) days of the end of
each calendar quarter.

        (f)    a current Borrowing Base Certificate within thirty (30) days of
the end of each calendar quarter.

All financial statements must be in form and detail acceptable to Lender and
must be certified as to accuracy by Borrower and/or Guarantor, as applicable.
Borrower shall provide, upon Lender's request, convenient facilities for the
audit and verification of any such statement. All certifications and signatures
on behalf of corporations, partnerships, limited liability companies and other
entities shall be by a representative of the reporting party satisfactory to
Lender.

        7.9    Estoppel Certificates.    

        Within ten (10) days after any request by Lender or a proposed assignee
or purchaser of the Loan or any interest therein, Borrower, Guarantor and each
Permitted Subsidiary shall certify in writing to Lender, or to such proposed
assignee or purchaser, the then unpaid balance of the Loan and whether Borrower,
Guarantor and each Permitted Subsidiary claims any right of defense or setoff to
the payment or performance of any of the Obligations, and if Borrower, Guarantor
and each Permitted Subsidiary claims any such right of defense or setoff,
Borrower, Guarantor and each Permitted Subsidiary shall give a detailed written
description of such claimed right.

        7.10    Taxes; Tax Receipts.    

        Borrower, Guarantor and each Permitted Subsidiary shall pay and
discharge all Taxes prior to the date on which penalties are attached thereto
unless and to the extent only that such Taxes are contested in accordance with
the terms of the Security Instrument. If Borrower, Guarantor and each Permitted
Subsidiary fails, following demand, to provide Lender the tax receipts required
under the Security Instrument, without limiting any other remedies available to
Lender, Lender may, at Borrower's sole expense, obtain and enter into a tax
services contract with respect to the applicable Property with a tax reporting
agency satisfactory to Lender.

        7.11    Lender's Rights to Pay and Perform.    

        If, after any required notice, Borrower, Guarantor or any Permitted
Subsidiary fails to promptly pay or perform any of the Obligations within any
applicable grace or cure periods, Lender, without Notice to or demand upon
Borrower, Guarantor or the Permitted Subsidiary, and without waiving or
releasing any Obligation or Default, may (but shall be under no obligation to)
at any time thereafter make such payment or perform such act for the account and
at the expense of Borrower. Lender may enter upon any Property for that purpose
and take all action thereon as Lender considers necessary or appropriate.

18

--------------------------------------------------------------------------------



        7.12    Reimbursement; Interest.    

        If Lender shall incur any Expenses or pay any Claims by reason of the
Loan or the rights and remedies provided under the Loan Documents (regardless of
whether or not any of the Loan Documents expressly provide for an
indemnification by Borrower, Guarantor or any Permitted Subsidiary against such
Claims), Lender's payment of such Expenses and Claims shall constitute Advances
to Borrower which shall be paid by Borrower to Lender on demand, together with
interest thereon from the date incurred until paid in full at the rate of
interest then applicable to the Loan under the terms of the Note. Each Advance
arising out of the Environmental Agreement shall not be secured by the Security
Instrument. All other Advances shall be secured by the Security Instrument and
the other Loan Documents as fully as if made to Borrower, regardless of the
disposition thereof by the party or parties to whom such Advance is made.
Notwithstanding the foregoing, however, in any action or proceeding to foreclose
the Security Instrument or to recover or collect the Obligations, the provisions
of Law governing the recovery of costs, disbursements and allowances shall
prevail unaffected by this Section 7.12.

        7.13    Notification by Borrower.    

        Borrower, Guarantor and each Permitted Subsidiary will promptly give
Notice to Lender of the occurrence of any Default or Event of Default hereunder
or under any of the other Loan Documents. Borrower, Guarantor and each Permitted
Subsidiary will also promptly give Notice to Lender of any claim of a default by
Borrower, Guarantor and each Permitted Subsidiary, or any claim by Borrower,
Guarantor and each Permitted Subsidiary of a default by any other party, under
any Property Management Agreement or any Lease which would result in a Material
Adverse Effect.

        7.14    Indemnification by Borrower.    

        Borrower and each Permitted Subsidiary agrees to indemnify Lender and to
hold Lender harmless for, from and against, and to defend Lender by counsel
approved by Lender against, any and all Claims brought by third parties directly
or indirectly arising out of or resulting from any transaction, act, omission,
event or circumstance in any way connected with the Property or the Loan,
including any Claim arising out of or resulting from (a) any construction
activity at the Property, including any defective workmanship or materials;
(b) any failure by Borrower, Guarantor or Permitted Subsidiary to comply with
the requirements of any Laws or to comply with any agreement that applies or
pertains to the Property, including any agreement with a broker or "finder" in
connection with the Loan or other financing of the Property; (c) any failure by
Borrower, Guarantor or Permitted Subsidiary to observe and perform any of the
obligations imposed upon the landlord under the Leases; (d) any other Default or
Event of Default hereunder or under any of the other Loan Documents; or (e) any
assertion or allegation that Lender is liable for any act or omission of
Borrower, Guarantor or Permitted Subsidiary or any other Person in connection
with the ownership, development, financing, leasing, operation or sale of the
Property; provided, however, that neither Borrower nor any Permitted Subsidiary
shall not be obligated to indemnify Lender with respect to any Claim arising
solely from the gross negligence or willful misconduct of Lender. The agreements
and indemnifications contained in this Section 7.14 shall apply to Claims
arising both before and after the repayment of the Loan and shall survive the
repayment of the Loan, any foreclosure or deed, assignment or conveyance in lieu
thereof and any other action by Lender to enforce the rights and remedies of
Lender hereunder or under the other Loan Documents.

        7.15    Fees and Expenses.    

        Borrower, Guarantor and each Permitted Subsidiary shall pay all fees,
charges, costs and expenses required to satisfy the conditions of the Loan
Documents. Without limitation of the foregoing, Borrower, Guarantor and each
Permitted Subsidiary will pay, when due, and if paid by Lender will reimburse
Lender on demand for, all fees and expenses of any construction consultant (if
any), the title

19

--------------------------------------------------------------------------------




insurer, environmental engineers, appraisers, surveyors and Lender's counsel in
connection with the closing, administration, modification or any "workout" of
the Loan, or the enforcement of Lender's rights and remedies under any of the
Loan Documents.

        7.16    Leasing and Tenant Matters.    

        Borrower, Guarantor and each Permitted Subsidiary shall comply with the
terms and conditions of Schedule 3 in connection with the leasing of space
within the Improvements.

        7.17    Preservation of Rights.    

        Borrower, Guarantor and each Permitted Subsidiary shall obtain, preserve
and maintain in good standing, as applicable, all rights, privileges and
franchises necessary or desirable for the operation of the Property and the
conduct of such party's business thereon or therefrom.

        7.18    Income from Property.    

        Borrower, Guarantor and each Permitted Subsidiary shall first apply all
income derived from the Property, including all income from Leases, to pay costs
and expenses associated with the ownership, maintenance, operation and leasing
of the Property, including all amounts then required to be paid under the Loan
Documents, before using or applying such income for any other purpose. No such
income shall be distributed or paid to any member, partner, shareholder or, if
Borrower, Guarantor or any Permitted Subsidiary is a trust, to any beneficiary
or trustee, unless and until all such costs and expenses which are then due
shall have been paid in full.

        7.19    Representations and Warranties.    

        Borrower, Guarantor and each Permitted Subsidiary shall take all actions
commercially reasonable actions and shall do all reasonable things necessary or
desirable to cause all of such party's representations and warranties in this
Agreement to be materially true and correct at all times.

        7.20    Tax and Insurance Reserve Deposits.    

        If required by Lender, commencing with the execution of this Agreement
or at any time during the term of the Loan, Borrower shall make monthly payments
in an amount estimated by Lender to pay installments of real property Taxes and
insurance premiums for insurance required to be maintained by Borrower under the
Loan Documents, pursuant to the terms and conditions of Schedule 4.

        7.21    Swap Contracts.    

        Borrower, Guarantor and each Permitted Subsidiary shall comply with the
terms and conditions of Schedule 5 with respect to all Swap Contracts.


ARTICLE 8


Negative Covenants.

        Borrower covenants as of the date hereof and until such time as all
Obligations shall be paid and performed in full, that:

        8.1    Conditional Sales.    

        Neither Borrower, Guarantor nor any Permitted Subsidiary shall
incorporate in the Improvements any property acquired under a conditional sales
contract or lease or as to which the vendor retains title or a security
interest, without the prior written consent of Lender.

20

--------------------------------------------------------------------------------





        8.2    Insurance Policies and Bonds.    

        Neither Borrower, Guarantor nor any Permitted Subsidiary shall do or
permit to be done anything that would negatively and materially affect the
coverage or indemnities provided for pursuant to the provisions of any insurance
policy, performance bond, labor and material payment bond or any other bond
given in connection with any construction at a Property, including any
construction of tenant improvements.

        8.3    Additional Debt.    

        Neither Borrower nor any Permitted Subsidiary shall incur any debt,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (a) the Loan, and (b) advances or trade debt or accrued
expenses incurred in the ordinary course of business of operating the Property.
No other debt may be secured by the Property, whether senior, subordinate or
pari passu.


ARTICLE 9


Events of Default.

        The occurrence or happening, from time to time, of any one or more of
the following shall constitute an Event of Default under this Agreement:

        9.1    Payment Default.    

        Borrower fails to pay any Obligation under this Agreement when and as
due, whether on the scheduled due date or upon acceleration, maturity or
otherwise, and Borrower fails to make such payment within three (3) Banking Days
of notice (whether oral notice, by e-mail or in writing) from Lender to
Borrower.

        9.2    Default Under Other Loan Documents.    

        An Event of Default (as defined therein) occurs under the Note or the
Security Instrument or any other Loan Document or the Environmental Agreement,
or Borrower, Guarantor or any Permitted Subsidiary fails to promptly pay,
perform, observe or comply with any term, obligation or agreement contained in
any of the Loan Documents or the Environmental Agreement (within any applicable
grace or cure period).

        9.3    Accuracy of Information; Representations and Warranties.    

        Any information contained in any financial statement, schedule, report
or any other document delivered by Borrower, Guarantor, any Permitted
Subsidiary, or any other Person to Lender in connection with the Loan proves at
any time not to be in all respects true and accurate, or Borrower, Guarantor,
any Permitted Subsidiary, or any other Person shall have failed to state any
material fact or any fact necessary to make such information not misleading, or
any representation or warranty contained in this Agreement or in any other Loan
Document or other document, certificate or opinion delivered to Lender in
connection with the Loan, proves at any time to be incorrect or misleading in
any material respect either on the date when made or on the date when reaffirmed
pursuant to the terms of this Agreement.

        9.4    Deposits.    

        Borrower fails to deposit funds with Lender, in the amount requested by
Lender, pursuant to Section 7.6 hereof or the other provisions of requirements
of this Agreement, within ten (10) days from the effective date of a Notice from
Lender requesting such deposit, or Borrower fails to deliver to Lender any
Condemnation Awards or Insurance Proceeds within ten (10) days after Borrower's
receipt thereof.

21

--------------------------------------------------------------------------------



        9.5    Insurance Obligations.    

        Borrower, Guarantor, any Permitted Subsidiary, or any other Person fails
to promptly perform or comply with any of the covenants contained in the Loan
Documents with respect to maintaining insurance, including the covenants
contained in Section 7.4; provided that borrower shall have fifteen (15) days
after notice from Lender to cure any default hereunder.

        9.6    Other Obligations.    

        Borrower, Guarantor, any Permitted Subsidiary, or any other Person fails
to promptly perform or comply with any of the Obligations set forth in this
Agreement (other than those expressly described in other Sections of this
Article IX), and such failure continues uncured for a period of thirty (30) days
after Notice from Lender to Borrower, unless (a) such failure, by its nature, is
not capable of being cured within such period, and (b) within such period,
Borrower commences to cure such failure and thereafter diligently prosecutes the
cure thereof, and (c) Borrower causes such failure to be cured no later than
ninety (90) days after the date of such Notice from Lender.

        9.7    Damage to Improvements.    

        The Improvements are substantially damaged or destroyed by fire or other
casualty and Lender determines that the Improvements cannot be restored in
accordance with the terms and provisions of this Agreement and the Security
Instrument; provided that Borrower shall have the opportunity to elect to remove
the damaged Improvements from the Borrowing Base pursuant to the requirements
and conditions of Section 4.2.

        9.8    Lapse of Permits or Approvals.    

        Any permit, license, certificate or approval that Borrower, any
Permitted Subsidiary, or any other Person is required to obtain with respect to
any construction activities at the Property or the operation, leasing or
maintenance of the Improvements or the Property lapses or ceases to be in full
force and effect; provided that Borrower shall have the opportunity to elect to
remove the damaged Improvements from the Borrowing Base pursuant to the
requirements and conditions of Section 4.2..

        9.9    Mechanic's Lien.    

        A lien for the performance of work or the supply of materials filed
against the Property, or any stop notice served on Borrower, any contractor of
Borrower, Guarantor, any Permitted Subsidiary, or any other Person, or Lender,
remains uncontested (as described below) unsatisfied or unbonded for a period of
thirty (30) days after the date of filing or service. Borrower, Guarantor or any
Permitted Subsidiary may, in good faith and by appropriate proceedings, contest
the validity, applicability or amount of any asserted lien for the performance
of work or the supply of materials filed against a Property after written notice
of the same to Lender.

        9.10    Bankruptcy.    

        Any of Borrower, Guarantor or any Permitted Subsidiary files a
bankruptcy petition or makes a general assignment for the benefit of creditors,
or a bankruptcy petition is filed against Borrower, Guarantor or any Permitted
Subsidiary and such involuntary bankruptcy petition continues undismissed for a
period of sixty (60) days after the filing thereof.

        9.11    Appointment of Receiver, Trustee, Liquidator.    

        Borrower, Guarantor or any Permitted Subsidiary applies for or consents
in writing to the appointment of a receiver, trustee or liquidator of Borrower,
Guarantor or any Permitted Subsidiary, any Property, or all or substantially all
of the other assets of Borrower, Guarantor or any Permitted Subsidiary or an
order, judgment or decree is entered by any court of competent jurisdiction on
the application of a creditor appointing a receiver, trustee or liquidator of
Borrower, Guarantor or any

22

--------------------------------------------------------------------------------




Permitted Subsidiary, any Property, or all or substantially all of the other
assets of Borrower, Guarantor or any Permitted Subsidiary.

        9.12    Inability to Pay Debts.    

        Borrower, Guarantor or any Permitted Subsidiary becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due.

        9.13    Judgment.    

        A final nonappealable judgment for the payment of money involving more
than $100,000.00 is entered against Borrower, Guarantor or any Permitted
Subsidiary, and Borrower, Guarantor or any Permitted Subsidiary fails to
discharge the same, or causes it to be discharged or bonded off to Lender's
satisfaction, within thirty (30) days from the date of the entry of such
judgment.

        9.14    Dissolution; Change in Business Status.    

        Unless the written consent of Lender is previously obtained, all or
substantially all of the business assets of Borrower, Guarantor or any Permitted
Subsidiary are sold, Borrower, Guarantor or any Permitted Subsidiary is
dissolved, or there occurs any change in the form of business entity through
which Borrower, Guarantor or any Permitted Subsidiary presently conducts its
business or any merger or consolidation involving Borrower.

        9.15    Default Under Other Indebtedness to Lender.    

        Borrower, Guarantor or any Permitted Subsidiary fails to pay any
indebtedness (other than the Loan) owed by Borrower, Guarantor or any Permitted
Subsidiary to Lender on Other Loans when and as due and payable (whether by
acceleration or otherwise).

        9.16    Cross Default to Other Third Party Loans.    

        Any failure, breach or default by Borrower, Guarantor or any Permitted
Subsidiary under the Other Loans, it being the intention and agreement of
Lender, Borrower and Guarantor to cross-default the Loan and the Other Loans
with one another. With respect to any Other Loan to a subsidiary of Guarantor
other than Borrower, such failure, breach or default by Guarantor must be a
monetary default or default under a non-recourse or limited recourse carve out
provision of such Other Loan for such failure, breach or default to constitute
an Event of Default hereunder.

        9.17    Change in Controlling Interest.    

        Without the prior written consent of Lender (which consent may be
conditioned, among other matters, on the issuance of a satisfactory endorsement
to the title insurance policy insuring Lender's interest under the Security
Instrument), the controlling interest in Borrower ceases to be owned by Extra
Space Storage LLC.

        9.18    Material Adverse Change.    

        In the reasonable opinion of Lender, the prospect of payment or
performance of all or any part of the Obligations has been impaired because of a
material adverse change in the financial condition, results of operations,
business or properties of Borrower, Guarantor or any Permitted Subsidiary or any
other Person liable for the payment or performance of any of the Obligations.

23

--------------------------------------------------------------------------------






ARTICLE 10


Remedies on Default.

        10.1    Remedies on Default.    

        Upon the happening of any Event of Default, Lender shall have the right,
in addition to any other rights or remedies available to Lender under the
Security Instrument or any of the other Loan Documents or under applicable Law,
to exercise any one or more of the following rights and remedies:

        (a)   Lender may accelerate all of Borrower's, Guarantor's and each
Permitted Subsidiary's Obligations under the Loan Documents whereupon such
Obligations shall become immediately due and payable, without notice of default,
acceleration or intention to accelerate, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or notices or demands of any kind
or character (all of which are hereby waived by Borrower, Guarantor and each
Permitted Subsidiary).

        (b)   Lender may apply to any court of competent jurisdiction for, and
obtain appointment without bond of, a receiver for any or all of the Properties.

        (c)   Lender may set off the amounts due Lender under the Loan Documents
against any and all accounts, credits, money, securities or other property of
Borrower, Guarantor and each Permitted Subsidiary now or hereafter on deposit
with, held by or in the possession of Lender to the credit or for the account of
Borrower, Guarantor and each Permitted Subsidiary, without notice to or the
consent of Borrower, Guarantor or any Permitted Subsidiary.

        (d)   Lender may enter into possession of any or all of the Properties
and perform any and all work and labor necessary to complete any then pending
construction at any or all of the Properties, including any construction of
tenant improvements pursuant to executed Lease, and to employ watchmen to
protect any or all of the Properties and the Improvements. All sums expended by
Lender for such purposes shall be deemed to have been advanced to Borrower under
the Note and shall be secured by the Security Instrument. For this purpose,
Borrower hereby constitutes and appoints Lender its true and lawful
attorney-in-fact with full power of substitution, which power is coupled with an
interest, to complete the work in the name of Borrower, and hereby empowers said
attorney or attorneys, in the name of Borrower or Lender:

          (i)  To use any funds of Borrower including any balance which may be
held by Lender and any funds (if any) which may remain unadvanced hereunder for
the purpose of completing any such construction, including any construction of
any such tenant improvements, whether or not in the manner called for in the
applicable plans and specifications;

         (ii)  To make such reasonable additions and changes and corrections to
any plans and specifications as shall be necessary in the judgment of Lender to
complete any construction, including any construction of tenant improvements in
accordance with the applicable Lease;

        (iii)  To employ such contractors, subcontractors, agents, architects
and inspectors as shall be necessary or desirable for said purpose;

        (iv)  To pay, settle or compromise on commercially reasonable terms all
existing bills and claims which are or may be liens against the Property, or may
be necessary or desirable for the completion of the work or the clearance of
title to the Property;

         (v)  To execute all applications and certificates which may be required
in the name of Borrower;

24

--------------------------------------------------------------------------------



        (vi)  To enter into, enforce, modify or cancel Leases and to fix or
modify Rents on such terms as Lender may consider proper;

       (vii)  To file for record, at Borrower's cost and expense and in
Borrower's name, any notices of completion, notices of cessation of labor, or
any other notices that Lender in its sole and absolute discretion may consider
necessary or desirable to protect its security; and

      (viii)  To do any and every other necessary act with respect to any such
construction which Borrower may do in its own behalf.

        It is understood and agreed that this power of attorney shall be deemed
to be a power coupled with an interest which cannot be revoked. Said
attorney-in-fact shall also have the power to prosecute and defend all actions
or proceedings in connection with any construction at the Property, including
any construction of tenant improvements, and to take such actions and to require
such performance as Lender may deem necessary.

        10.2    No Release or Waiver; Remedies Cumulative and Concurrent.    

        Neither Borrower, Guarantor nor any Permitted Subsidiary shall be
relieved of any Obligation by reason of the failure of Lender to comply with any
request of Borrower, Guarantor or any Permitted Subsidiary or of any other
Person to take action to foreclose on the Property under the Security Instrument
or otherwise to enforce any provision of the Loan Documents, or by reason of the
release, regardless of consideration, of all or any part of the Property. No
delay or omission of Lender to exercise any right, power or remedy accruing upon
the happening of an Event of Default shall impair any such right, power or
remedy or shall be construed to be a waiver of any such Event of Default or any
acquiescence therein. No delay or omission on the part of Lender to exercise any
option for acceleration of the maturity of the Obligations, or for foreclosure
of the Security Instrument following any Event of Default as aforesaid, or any
other option granted to Lender hereunder in any one or more instances, or the
acceptance by Lender of any partial payment on account of the Obligations shall
constitute a waiver of any such Event of Default and each such option shall
remain continuously in full force and effect. No remedy herein conferred upon or
reserved to Lender is intended to be exclusive of any other remedies provided
for in the Loan Documents, and each and every such remedy shall be cumulative,
and shall be in addition to every other remedy given hereunder, or under the
Loan Documents, or now or hereafter existing at Law or in equity or by statute.
Every right, power and remedy given by the Loan Documents to Lender shall be
concurrent and may be pursued separately, successively or together against
Borrower, Guarantor and each Permitted Subsidiary or any Property or any part
thereof, and every right, power and remedy given by the Loan Documents may be
exercised from time to time as often as may be deemed expedient by Lender. All
notice and cure periods provided in this Agreement or in any Loan Document shall
run concurrently with any notice or cure periods provided by law.


ARTICLE 11


Miscellaneous.

        11.1    Further Assurances; Authorization to File Documents.    

        At any time, and from time to time, upon request by Lender, Borrower,
Guarantor and each Permitted Subsidiary will, at Borrower's expense, (a) correct
any defect, error or omission which may be discovered in the form or content of
any of the Loan Documents, and (b) make, execute, deliver and record, or cause
to be made, executed, delivered and recorded, any and all further instruments,
certificates and other documents as may, in the opinion of Lender, be necessary
or desirable in order to complete, perfect or continue and preserve the lien of
the Security Instrument. Upon any failure by Borrower, Guarantor and each
Permitted Subsidiary to do so, Lender may make, execute and record any and all
such instruments, certificates and other documents for and in the name of
Borrower,

25

--------------------------------------------------------------------------------




Guarantor and each Permitted Subsidiary, all at the sole expense of Borrower,
and Borrower hereby appoints Lender the agent and attorney-in-fact of Borrower
to do so, this appointment being coupled with an interest and being irrevocable.
Without limitation of the foregoing, Borrower, Guarantor and each Permitted
Subsidiary irrevocably authorizes Lender at any time and from time to time to
file any initial financing statements, amendments thereto and continuation
statements deemed necessary or desirable by Lender to establish or maintain the
validity, perfection and priority of the security interests granted in the
Security Instrument, and Borrower, Guarantor and each Permitted Subsidiary
ratifies any such filings made by Lender prior to the date hereof.

        11.2    No Warranty by Lender.    

        By accepting or approving anything required to be observed, performed or
fulfilled by Borrower, Guarantor and each Permitted Subsidiary or to be given to
Lender pursuant to this Agreement, including any certificate, Survey, receipt,
appraisal or insurance policy, Lender shall not be deemed to have warranted or
represented the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof and any such acceptance or
approval thereof shall not be or constitute any warranty or representation with
respect thereto by Lender.

        11.3    Standard of Conduct of Lender.    

        Nothing contained in this Agreement or any other Loan Document shall
limit the right of Lender to exercise its business judgment or to act, in the
context of the granting or withholding of any Advance or consent under this
Agreement or any other Loan Document, in a subjective manner, so long as
Lender's exercise of its business judgment or action is made or undertaken in
good faith. Borrower and Lender intend by the foregoing to set forth and affirm
their entire understanding with respect to the standard pursuant to which
Lender's duties and obligations are to be judged and the parameters within which
Lender's discretion may be exercised hereunder and under the other Loan
Documents. As used herein, "good faith" means honesty in fact in the conduct and
transaction concerned.

        11.4    No Partnership.    

        Nothing contained in this Agreement shall be construed in a manner to
create any relationship between Borrower, Guarantor and each Permitted
Subsidiary and Lender other than the relationship of borrower and lender and
Borrower and Lender shall not be considered partners or co-venturers for any
purpose on account of this Agreement.

        11.5    Severability.    

        In the event any one or more of the provisions of this Agreement or any
of the other Loan Documents shall for any reason be held to be invalid, illegal
or unenforceable, in whole or in part or in any other respect, or in the event
any one or more of the provisions of any of the Loan Documents operates or would
prospectively operate to invalidate this Agreement or any of the other Loan
Documents, then and in either of those events, at the option of Lender, such
provision or provisions only shall be deemed null and void and shall not affect
the validity of the remaining Obligations, and the remaining provisions of the
Loan Documents shall remain operative and in full force and effect and shall in
no way be affected, prejudiced or disturbed thereby.

        11.6    Notices.    

        All Notices required or which any party desires to give hereunder or
under any other Loan Document shall be in writing and, unless otherwise
specifically provided in such other Loan Document, shall be deemed sufficiently
given or furnished if delivered by personal delivery, by nationally recognized
overnight courier service or by certified United States mail, postage prepaid,
addressed to the party to whom directed at the applicable address set forth
below (unless changed by similar notice in writing given by the particular party
whose address is to be changed). Any Notice shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date

26

--------------------------------------------------------------------------------




of first attempted delivery at the address and in the manner provided herein;
provided that service of a Notice required by any applicable statute shall be
considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Agreement or in
any other Loan Document or to require giving of notice or demand to or upon any
Person in any situation or for any reason.

        The address of Borrower is:

c/o Extra Space Storage LLC
2795 East Cottonwood Parkway, Suite 400
Salt Lake City, Utah 84121
Attention: David L. Rasmussen, General Counsel

with a copy to:

Nelson Christensen Helsten Hollingworth & Williams
68 South Main Street, 6th Floor
Salt Lake City, Utah 84101
Attention: Bradley R. Helsten, Esq.
Fax Number: 801-363-3614

        The address of Lender is:

Bank of America, N.A.
Commercial Real Estate Banking
NV1-119-04-08
300 Fourth Street, 4th Floor,
Las Vegas, NV 89101
Attention: Ricky G. Monroe

with a copy to:

Snell & Wilmer L.L.P.
Beneficial Tower
15 West South Temple, Suite 1200
Salt Lake City, Utah 84101
Attention: Brian D. Cunningham, Esq.

        11.7    Permitted Successors and Assigns; Disclosure of Information.    

        (a)   Each and every one of the covenants, terms, provisions and
conditions of this Agreement and the Loan Documents shall apply to, bind and
inure to the benefit of Borrower, its successors and those assigns of Borrower
consented to in writing by Lender, and shall apply to, bind and inure to the
benefit of Lender and the endorsees, transferees, successors and assigns of
Lender, and all Persons claiming under or through any of them.

        (b)   Borrower agrees not to transfer, assign, pledge or hypothecate any
right or interest in any payment or Advance due pursuant to this Agreement, or
any of the other benefits of this Agreement, without the prior written consent
of Lender, which consent may be withheld by Lender in its sole and absolute
discretion. Any such transfer, assignment, pledge or hypothecation made or
attempted by Borrower without the prior written consent of Lender shall be void
and of no effect. No consent by Lender to an assignment shall be deemed to be a
waiver of the requirement of prior written consent by Lender with respect to
each and every further assignment and as a condition precedent to the
effectiveness of such assignment.

27

--------------------------------------------------------------------------------



        (c)   Lender may sell or offer to sell the Loan or interests therein to
one or more assignees or participants. Borrower, Guarantor and each Permitted
Subsidiary shall execute, acknowledge and deliver any and all instruments
reasonably requested by Lender in connection therewith, and to the extent, if
any, specified in any such assignment or participation, such assignee(s) or
participant(s) shall have the same rights and benefits with respect to the Loan
Documents as such Person(s) would have if such Person(s) were Lender hereunder.
Lender may disseminate any information it now has or hereafter obtains
pertaining to the Loan, including any security for the Loan, any credit or other
information on the Property (including environmental reports and assessments),
Borrower, Guarantor and each Permitted Subsidiary, any of their principals, to
any actual or prospective assignee or participant, to Lender's affiliates,
including Banc of America Securities LLC, to any regulatory body having
jurisdiction over Lender, to any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower, Guarantor
and each Permitted Subsidiary and the Loan, or to any other party as necessary
or appropriate in Lender's reasonable judgment.

        11.8    Modification; Waiver.    

        None of the terms or provisions of this Agreement may be changed,
waived, modified, discharged or terminated except by instrument in writing
executed by the party or parties against whom enforcement of the change, waiver,
modification, discharge or termination is asserted. None of the terms or
provisions of this Agreement shall be deemed to have been abrogated or waived by
reason of any failure or failures to enforce the same.

        11.9    Third Parties; Benefit.    

        All conditions to the obligation of Lender to make Advances hereunder
are imposed solely and exclusively for the benefit of Lender and its assigns and
no other Persons shall have standing to require satisfaction of such conditions
in accordance with their terms or be entitled to assume that Lender will refuse
to make Advances in the absence of strict compliance with any or all thereof and
no other Person shall, under any circumstances, be deemed to be the beneficiary
of such conditions, any or all of which may be freely waived in whole or in part
by Lender at any time in the sole and absolute exercise of its discretion. The
terms and provisions of this Agreement are for the benefit of the parties hereto
and, except as herein specifically provided, no other Person shall have any
right or cause of action on account thereof.

        11.10    Rules of Construction.    

        The words "hereof," "herein," "hereunder," "hereto," and other words of
similar import refer to this Agreement in its entirety. The terms "agree" and
"agreements" mean and include "covenant" and "covenants." The words "include"
and "including" shall be interpreted as if followed by the words "without
limitation." The captions and headings contained in this Agreement are included
herein for convenience of reference only and shall not be considered a part
hereof and are not in any way intended to define, limit or enlarge the terms
hereof. All references (a) made in the neuter, masculine or feminine gender
shall be deemed to have been made in all such genders, (b) made in the singular
or plural number shall be deemed to have been made, respectively, in the plural
or singular number as well, (c) to the Loan Documents are to the same as
extended, amended, restated, supplemented or otherwise modified from time to
time unless expressly indicated otherwise, (d) to the Property, the Improvements
or the Property shall mean all or any portion of each of the foregoing,
respectively, and (e) to Articles, Sections and Schedules are to the respective
Articles, Sections and Schedules contained in this Agreement unless expressly
indicated otherwise.

        11.11    Counterparts.    

        This Agreement may be executed in any number of counterparts, each of
which shall be considered an original for all purposes; provided, however, that
all such counterparts shall together constitute one and the same instrument.

28

--------------------------------------------------------------------------------



        11.12    Governing Law.    

        This Agreement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State and applicable federal law.

        11.13    Time of Essence.    

        Time shall be of the essence for each and every provision of this
Agreement of which time is an element.

        11.14    Electronic Transmission of Data.    

        Lender and Borrower, Guarantor and each Permitted Subsidiary agree that
certain data related to the Loan (including confidential information, documents,
applications and reports) may be transmitted electronically, including
transmission over the Internet. This data may be transmitted to, received from
or circulated among agents and representatives of Borrower, Guarantor and each
Permitted Subsidiary and/or Lender and their affiliates and other Persons
involved with the subject matter of this Agreement. Borrower, Guarantor and each
Permitted Subsidiary acknowledges and agrees that (a) there are risks associated
with the use of electronic transmission and that Lender does not control the
method of transmittal or service providers, (b) Lender has no obligation or
responsibility whatsoever and assumes no duty or obligation for the security,
receipt or third party interception of any such transmission, and (c) Borrower,
Guarantor and each Permitted Subsidiary will release, hold harmless and
indemnify Lender for, from and against any claim, damage or loss, including that
arising in whole or part from Lender's strict liability or sole, comparative or
contributory negligence, which is related to the electronic transmission of
data.

        11.15    Dispute Resolution.    

        (a)    Arbitration.    Except to the extent expressly provided below,
any Dispute shall, upon the request of either party, be determined by binding
arbitration in accordance with the Federal Arbitration Act, Title 9, United
States Code (or if not applicable, the applicable state law), the then-current
rules for arbitration of financial services disputes of AAA and the "Special
Rules" set forth below. In the event of any inconsistency, the Special Rules
shall control. The filing of a court action is not intended to constitute a
waiver of the right of Borrower or Lender, including the suing party, thereafter
to require submittal of the Dispute to arbitration. Any party to this Agreement
may bring an action, including a summary or expedited proceeding, to compel
arbitration of any Dispute in any court having jurisdiction over such action.
For the purposes of this Dispute Resolution Section only, the terms "party" and
"parties" shall include any parent corporation, subsidiary or affiliate of
Lender involved in the servicing, management or administration of any obligation
described in or evidenced by this Agreement, together with the officers,
employees, successors and assigns of each of the foregoing.

        (b)    Special Rules.    

          (i)  The arbitration shall be conducted in any U.S. state where real
or tangible personal property collateral is located, or if there is no such
collateral, in the City and County where Lender is located pursuant to its
address for notice purposes in this Agreement.

         (ii)  The arbitration shall be administered by AAA, who will appoint an
arbitrator. If AAA is unwilling or unable to administer the arbitration, or if
AAA is unwilling or unable to enforce or legally precluded from enforcing any
and all provisions of this Dispute Resolution Section, then any party to this
Agreement may substitute another arbitration organization that has similar
procedures to AAA and that will observe and enforce any and all provisions of
this Dispute Resolution Section. All Disputes shall be determined by one
arbitrator; however, if the amount in controversy in a Dispute exceeds Five
Million Dollars ($5,000,000), upon the request of any party, the Dispute shall
be decided by three arbitrators (for purposes of this Agreement, referred to
collectively as the "arbitrator").

29

--------------------------------------------------------------------------------



        (iii)  All arbitration hearings will be commenced within ninety
(90) days of the demand for arbitration and completed within ninety (90) days
from the date of commencement; provided, however, that upon a showing of good
cause, the arbitrator shall be permitted to extend the commencement of such
hearing for up to an additional sixty (60) days.

        (iv)  The judgment and the award, if any, of the arbitrator shall be
issued within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.

         (v)  The arbitrator will give effect to statutes of limitations and any
waivers thereof in determining the disposition of any Dispute and may dismiss
one or more claims in the arbitration on the basis that such claim or claims is
or are barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.

        (vi)  Any dispute concerning this arbitration provision, including any
such dispute as to the validity or enforceability of this provision, or whether
a Dispute is arbitrable, shall be determined by the arbitrator; provided,
however, that the arbitrator shall not be permitted to vary the express
provisions of these Special Rules or the Reservations of Rights in
subsection (c) below.

       (vii)  The arbitrator shall have the power to award legal fees and costs
pursuant to the terms of this Agreement.

      (viii)  The arbitration will take place on an individual basis without
reference to, resort to, or consideration of any form of class or class action.

        (c)    Reservations of Rights.    Nothing in this Agreement shall be
deemed to (i)limit the applicability of any otherwise applicable statutes of
limitation and any waivers contained in this Agreement, or (ii) apply to or
limit the right of Lender (A)to exercise self help remedies such as (but not
limited to) setoff, or (B)to foreclose judicially or nonjudicially against any
real or personal property collateral, or to exercise judicial or nonjudicial
power of sale rights, or to bring or pursue a deficiency action in accordance
with Utah Code Annotated Section 57-1-32, (C)to obtain from a court provisional
or ancillary remedies such as (but not limited to) injunctive relief, writ of
possession, prejudgment attachment, or the appointment of a receiver, or (D) to
pursue rights against a party to this Agreement in a third-party proceeding in
any action brought against Lender in a state, federal or international court,
tribunal or hearing body (including actions in specialty courts, such as
bankruptcy and patent courts). Lender may exercise the rights set forth in
clauses (A) through (D), inclusive, before, during or after the pendency of any
arbitration proceeding brought pursuant to this Agreement. Neither the exercise
of self help remedies nor the institution or maintenance of an action for
foreclosure or provisional or ancillary remedies shall constitute a waiver of
the right of any party, including the claimant in any such action, to arbitrate
the merits of the Dispute occasioning resort to such remedies. No provision in
the Loan Documents regarding submission to jurisdiction and/or venue in any
court is intended or shall be construed to be in derogation of the provisions in
any Loan Document for arbitration of any Dispute.

        (d)    Conflicting Provisions for Dispute Resolution.    If there is any
conflict between the terms, conditions and provisions of this Section and those
of any other provision or agreement for arbitration or dispute resolution, the
terms, conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i)this Agreement, (ii)any other Loan Document,
(iii)any related agreements or instruments, or (iv)the transaction contemplated
herein or therein (including any claim based on or arising from an alleged
personal injury or business tort). In any other situation, if the

30

--------------------------------------------------------------------------------




resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

        (e)    Jury Trial Waiver.    By agreeing to this Section, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury in
respect of any Dispute.

        11.16    Forum.    

        Borrower, Guarantor and each Permitted Subsidiary hereby irrevocably
submits generally and unconditionally for itself and in respect of its property
to the jurisdiction of any state court or any United States federal court
sitting in the State specified in the governing law section of this Agreement
and to the jurisdiction of any state court or any United States federal court
sitting in the state in which any of the Property is located, over any Dispute.
Borrower, Guarantor and each Permitted Subsidiary hereby irrevocably waives, to
the fullest extent permitted by Law, any objection that Borrower, Guarantor and
each Permitted Subsidiary may now or hereafter have to the laying of venue in
any such court and any claim that any such court is an inconvenient forum.
Borrower, Guarantor and each Permitted Subsidiary hereby agrees and consents
that, in addition to any methods of service of process provided for under
applicable law, all service of process in any such suit, action or proceeding in
any state court or any United States federal court sitting in the state
specified in the governing law section of this Agreement may be made by
certified or registered mail, return receipt requested, directed to Borrower,
Guarantor or a Permitted Subsidiary at its address for notice set forth in this
Agreement, or at a subsequent address of which Lender received actual notice
from Borrower, Guarantor and each Permitted Subsidiary in accordance with the
notice section of this Agreement, and service so made shall be complete five
(5) days after the same shall have been so mailed. Nothing herein shall affect
the right of Lender to serve process in any manner permitted by Law or limit the
right of Lender to bring proceedings against Borrower, Guarantor or a Permitted
Subsidiary in any other court or jurisdiction.

        11.17    WAIVER OF JURY TRIAL.    

        WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES' AGREEMENT TO
ARBITRATE ANY "DISPUTE" (FOR PURPOSES OF THIS SECTION, AS DEFINED IN SCHEDULE 1)
AS SET FORTH IN THIS AGREEMENT, TO THE EXTENT ANY "DISPUTE" IS NOT SUBMITTED TO
ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO
BE NOT ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, BORROWER, GUARANTOR, EACH
PERMITTED SUBSIDIARY AND LENDER WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH
"DISPUTE" AND ANY ACTION ON SUCH "DISPUTE." THIS WAIVER IS KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY BORROWER, GUARANTOR, EACH PERMITTED SUBSIDIARY AND
LENDER, AND BORROWER, GUARANTOR, EACH PERMITTED SUBSIDIARY AND LENDER HEREBY
REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS. BORROWER, GUARANTOR, EACH PERMITTED SUBSIDIARY
AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL. BORROWER,
GUARANTOR AND EACH PERMITTED SUBSIDIARY FURTHER REPRESENTS AND WARRANTS THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

31

--------------------------------------------------------------------------------



        11.18    USA Patriot Act Notice.    

        Lender hereby notifies Borrower, Guarantor and each Permitted Subsidiary
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the "Act"), Lender is required to
obtain, verify and record information that identifies Borrower, Guarantor and
each Permitted Subsidiary, which information includes the name and address of
Borrower, Guarantor and each Permitted Subsidiary and other information that
will allow Lender to identify Borrower, Guarantor and each Permitted Subsidiary
in accordance with the Act.

        11.19    Entire Agreement.    

        PURSUANT TO UTAH CODE ANNOTATED SECTION 25-5-4, BORROWER IS NOTIFIED
THAT THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. In particular, and without
limitation, the terms of any commitment by Lender to make the Loan are merged
into the Loan Documents. Except as incorporated in writing into the Loan
Documents, there are no representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the matters addressed
in the Loan Documents. If there is any conflict between the terms, conditions
and provisions of this Agreement and those of any other instrument or agreement,
including any other Loan Document, the terms, conditions and provisions of this
Agreement shall prevail.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

32

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the date first above written.

    BORROWER:
 
 
EXTRA SPACE PROPERTIES THIRTY LLC
a Delaware limited liability company
 
 
By:
 
  


--------------------------------------------------------------------------------

    Name: Kent W. Christensen
Title: Manager
 
 
LENDER:
 
 
BANK OF AMERICA, N.A.
a national banking association
 
 
By:
 
  


--------------------------------------------------------------------------------

    Name: Ricky G. Monroe
Title: Senior Vice President

33

--------------------------------------------------------------------------------






Schedule 1
Definitions

        Unless the context otherwise specifies or requires, the following terms
shall have the meanings herein specified, such definitions to be applicable
equally to the singular and the plural forms of such terms and to all genders:

        "1.40 Debt Service Coverage Ratio Value" means, as applicable, the
Initial 1.40 Debt Service Coverage Ratio Value for any Property or Borrowing
Base Property when such Property becomes a Borrowing Base Property or when the
1.40 Debt Service Coverage Ratio Value is first determined with respect to such
Property, and in all other cases and for all other periods of determination, the
Ongoing Debt Service Coverage Ratio Value.

        "AAA" means the American Arbitration Association, or any successor
thereof.

        "Act" means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

        "Advance" means a disbursement of Loan proceeds to Borrower pursuant to
the terms of this Agreement.

        "Appraisal" means, with respect to any Property, an M.A.I. appraisal (or
local equivalent) commissioned by and addressed to Lender (acceptable to Lender
as to form, substance, and appraisal date), prepared by a professional appraiser
acceptable to Lender, having at least the minimum qualifications required under
the applicable Governmental Authority, including without limitation, FIRREA, and
determining "as is" (and, as applicable "as stabilized") market value of such
Property as between a willing buyer an a willing seller.

        "Adjusted (LTV) Appraised Value" means, with respect to an Property or
Borrowing Base Property an amount equal to seventy-five percent (75%) of the
Appraised Value of such Property or Borrowing Base Property.

        "Appraised Value" means, with respect to any Property, the "as is" (and,
as applicable, the "as completed" and/or "as stabilized") market value of such
Property as reflected in the most recent Appraisal of such Property as the same
may have been reasonably adjusted by Lender based upon its internal review of
such Appraisal which is based on criteria and factors then generally used and
considered by Lender in determining the value of similar real estate properties,
which review shall be conducted prior to acceptance of such Appraisal by Lender.

        "Authorized Signer" means any signer of this Agreement, acting alone, or
any other representative of Borrower duly designated and authorized by Borrower
to sign draw requests in a writing addressed to Lender, which writing may
include a draw request in the form attached hereto as Schedule 2.

        "Banking Day" means any day that is not a Saturday, Sunday or banking
holiday in the State.

        "Borrowing Base" means the dollar amount that is the sum for each
Borrowing Base Property of the lesser of (a) the Adjusted (LTV) Appraised Value
of such Borrowing Base Property or (b) the 1.40 Debt Service Coverage Ratio
Value for such Property. The parties agree and acknowledge that the Borrowing
Base is an aggregate amount determined on a Property by Property basis as set
forth above and not on an overall pool or aggregate basis.

        "Borrowing Base Certificate" means a report in substantially the form of
Schedule 7, certified by the chief financial officer, or its equivalent, of
Borrower setting forth (a) the calculations required to establish the Adjusted
(LTV) Appraised Value for each Borrowing Base Property, (b) the 1.40 Debt
Service Coverage Ratio Value for each Borrowing Base Property, and (c) the
Maximum Availability, all in form and detail satisfactory to Lender in its sole
and absolute discretion.

        "Borrowing Base Property" means an Eligible Property which Lender has
agreed to include in calculations of the Borrowing Base pursuant to Article 4. A
Property shall cease to be a Borrowing Base Property if (a) at any time such
Property shall cease to be an Eligible Property, (b) Lender shall cease to hold
a valid and perfected first priority Lien in such Property, or (c) there shall
have occurred

--------------------------------------------------------------------------------




a default under the Security Instrument in respect of such Property; provided,
however, that Lender shall only be obligated to reconvey the lien encumbering
any such Property in accordance with the provisions of Article 4.

        "Borrower's Deposit Account" means an account established with Lender
pursuant to the terms of Section 7.6.

        "Casualty" means any act or occurrence of any kind or nature that
results in damage, loss or destruction to the Property.

        "Claim" means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.

        "Closing Checklist" means that certain Closing Requirements and
Checklist setting forth the conditions for closing the Loan and recording the
Security Instrument.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Collateral" means any real or personal property directly or indirectly
securing any of the Obligations or any other obligation of Borrower or any other
Person under or in respect of any Loan Document to which it is party, and
includes, without limitation, all "Property" under as defined in any Security
Instrument, all "Assigned Contracts" as defined in any Property Management
Agreement Assignment, all "Rents" as defined in any Security Instrument and all
other property subject to a Lien created by a Security Instrument.

        "Condemnation" means any taking of title to, use of, or any other
interest in the Property under the exercise of the power of condemnation or
eminent domain, whether temporarily or permanently, by any Governmental
Authority or by any other Person acting under or for the benefit of a
Governmental Authority.

        "Condemnation Awards" means any and all judgments, awards of damages
(including severance and consequential damages), payments, proceeds,
settlements, amounts paid for a taking in lieu of Condemnation, or other
compensation heretofore or hereafter made, including interest thereon, and the
right to receive the same, as a result of, or in connection with, any
Condemnation or threatened Condemnation.

        "Default" means an event or circumstance that, with the giving of Notice
or lapse of time, or both, would constitute an Event of Default under the
provisions of this Agreement.

        "Dispute" means any controversy, claim or dispute between or among the
parties to this Agreement, including any such controversy, claim or dispute
arising out of or relating to (a)this Agreement, (b)any other Loan Document,
(c)any related agreements or instruments, or (d)the transaction contemplated
herein or therein (including any claim based on or arising from an alleged
personal injury or business tort).

        "Draw Request" means a notice in the form of Schedule 2 to be delivered
to Lender pursuant to Section 2.3 evidencing Borrower's request for a borrowing
of Advances.

        "Eligible Property" means a Property which satisfies all of the
following requirement as confirmed by Lender:

        (a)   such Property is owned in fee simple by Borrower or such Property
is ground leased to Borrower from a third party fee owner and Lender has
approved such leased Property in its sole and absolute discretion;

        (b)   such Property is located within the United States of America;

2

--------------------------------------------------------------------------------



        (c)   such Property is a self storage facility and related Improvements;

        (d)   if such Property is included as a Borrowing Base Property, not
more 25% of all Borrowing Base Properties may be located within any single
Metropolitan Statistical Area or similar geographical market;

        (e)   if such Property is included as a Borrowing Base Property, not
more 25% of the Borrowing Base shall be derived at any time from the Adjusted
(LTV) Appraised Value or the 1.40 Debt Service Coverage Ratio Value of such
Borrowing Base Property;

        (f)    such Property is not subject to any Lien other than the lien of
the Security Instrument (and such Property is subject to the lien of the
Security Instrument);

        (g)   pursuant to Section 4.1 Lender has agreed to include such Property
in calculations of the Borrowing Base.

        (h)   all of the conditions of Section 4.1 continue at all times to be
satisfied with respect to such Property;

        (i)    all of the representations, warranties and covenants of Borrower
hereunder with respect to such Property are true and accurate in all material
respects; and

        (j)    such Property has not been deemed ineligible for the Borrowing
Base in accordance with Section 4.1 and has not been released pursuant to
Section 4.2.

Any Property which does not meet the foregoing requirements shall be cease to be
an Eligible Property at the time of non-compliance and shall continue to be
ineligible to be a Borrowing Base Property until such deficiency is cured, as
determined by Lender in its reasonable discretion.

        "Environmental Agreement" means one or more Environmental
Indemnification and Release Agreements by and between Borrower, each Permitted
Subsidiary (if applicable), Guarantor and Lender pertaining to a Property, as
the same may from time to time be extended, amended, restated or otherwise
modified. The Environmental Agreements are unsecured.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

        "Event of Default" means any event or circumstance specified in
Article 7 and the continuance of such event or circumstance beyond the
applicable grace and/or cure periods therefor, if any, set forth in Article 7.

        "Expenses" means all fees, charges, costs and expenses of any nature
whatsoever incurred at any time and from time to time (whether before or after
an Event of Default) by Lender in making, funding, administering or modifying
the Loan, in negotiating or entering into any "workout" of the Loan, or in
exercising or enforcing any rights, powers and remedies provided in the Security
Instrument or any of the other Loan Documents, including attorneys' fees, court
costs, receiver's fees, management fees and costs incurred in the repair,
maintenance and operation of, or taking possession of, or selling, the Property.

        "Governmental Authority" means any governmental or quasi-governmental
entity, including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.

        "Guarantor" means, individually and collectively, as the context
requires, EXTRA SPACE STORAGE LLC, a Delaware limited liability company, and its
successors and assigns.

        "Guaranty" means the Guaranty Agreement of even date herewith executed
by Guarantor for the benefit of Lender, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.

3

--------------------------------------------------------------------------------



        "Improvements" means any and all improvements located on a Property.

        "Initial Debt Service Coverage Ratio Value" means the value of any
Property or Borrowing Base Property upon first becoming a Borrowing Base
Property, determined as the maximum loan amount which could be outstanding (the
"Hypothetical Loan Amount") which yields a debt service coverage ratio of not
less than 1.40 for Properties or Borrowing Base Properties owned in fee simple
by Borrower or a Permitted Subsidiary or 1.75 for Properties or Borrowing Base
Properties ground leased by Borrower.

        (a)   The foregoing debt service coverage ratio shall be calculated and
determined using a standard mortgage style financial amortization based on the
(i) Net Operating Income generated by the Property or Borrowing Base Property
and the (ii) the constant derived from the amortization of $1.00 over a period
of thirty years at an imputed interest rate equal to the greater of: (1) 8.00%
per annum, and (2) the sum of one hundred seventy-five (175) basis points per
annum and the weekly average yield on United States Treasury Securities Constant
Maturities Series issued by the United States Government for a ten (10) year
term as most recently published by the Board of Governors of the Federal Reserve
System and Federal Reserve Statistical Release H.15(519) (or any similar or
successor publication selected by Lender) as of the date of determination.

        (b)   As used herein, "Net Operating Income" means, for any period of
determination, the Borrowing Base Properties' appraised annual revenues less
appraised annual expenses as approved by Lender. In the event that vacancy of
any Borrowing Base Property is less than 15%, Net Operating Income shall be
adjusted downward and determined as if such vacancy were 15%.

By way of illustration:

        (1)   if a Property or Borrowing Base Property owned in fee simple has
Net Operating Income of $1,000,000 for a period of determination, the Initial
Debt Service Coverage Ratio Value would be $8,107,699.86, determined as
($1,000,000 / 1.4 / 0.0881) = $8,107,699.86; and

        (2)   if a leasehold Property or Borrowing Base Property has Net
Operating Income of $1,000,000 for a period of determination, the Initial Debt
Service Coverage Ratio Value would be $6,486,135.88, determined as
($1,000,000 / 1.75 / 0.0881) = $6,486,135.88.

        "Insurance Proceeds" means the insurance claims under and the proceeds
of any and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.

        "Laws" means all federal, state and local laws, statutes, rules,
ordinances, regulations, codes, licenses, authorizations, decisions,
injunctions, interpretations, orders or decrees of any court or other
Governmental Authority having jurisdiction as may be in effect from time to
time.

        "Leases" means all self storage leases or residential leases, license
agreements and other occupancy or use agreements (whether oral or written), now
or hereafter existing, which cover or relate to the Property or any part
thereof, together with all options therefor, amendments thereto and renewals,
modifications and guaranties thereof, including any cash or security deposited
under the Leases to secure performance by the tenants of their obligations under
the Leases, whether such cash or security is to be held until the expiration of
the terms of the Leases or applied to one or more of the installments of rent
coming due thereunder.

        "Lien" as applied to the property of Borrower, a Permitted Subsidiary or
any Person means: (a) any security interest, encumbrance, mortgage, deed to
secure debt, deed of trust, pledge, lien, charge or lease constituting a
capitalized lease obligation (which shall be obligations under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP), condition sale

4

--------------------------------------------------------------------------------



or other title retention agreement, or other security title or encumbrance of
any kind in respect of any property of Borrower, a Permitted Subsidiary or such
Person, or upon the income or profits therefrom; (b) any arrangement, express or
implied, under which any property of Borrower, a Permitted Subsidiary or such
Person is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of indebtedness or performance of any other
obligation in priority to the payment of unsecured creditors of Borrower, A
Permitted Subsidiary or such Person; (c) the filing any financing statement
under the UCC or its equivalent in any jurisdiction; and (d) any agreement by
Borrower, a Permitted Subsidiary, or such Person to grant, give or otherwise
convey any of the foregoing.

        "Loan" means the loan from Lender to Borrower, the repayment obligations
in connection with which are evidenced by the Note.

        "Loan Amount" means Fifty Million and No/100 Dollars ($50,000,000.00).

        "Loan Documents" means this Agreement, the Note, each Security
Instrument, the Pledge Documents, each Environmental Agreement, the Guaranty,
any Swap Contract, any application or reimbursement agreement executed in
connection with any letter of credit issued pursuant to Section 2.6 hereof, and
any and all other documents which Borrower, Guarantor, any Permitted Subsidiary
or any other party or parties have executed and delivered, or may hereafter
execute and deliver, to evidence, secure or guarantee the Obligations, or any
part thereof, as the same may from time to time be extended, amended, restated,
supplemented or otherwise modified.

        "Material Contracts" means each Property Management Agreement, if any,
with respect to an Eligible Property and any other contract or other arrangement
(other than Loan Documents), whether written or oral, to which Borrower,
Guarantor or a Permitted Subsidiary is a party as to which the breach,
nonperformance, cancellation or failure to renew by an party thereto could have
a Material Adverse Effect.

        "Material Adverse Effect" means a materially adverse effect on (a) the
business, assets, liabilities, financial condition, results of operations or
business prospects of any of Borrower, Guarantor or any Permitted Subsidiary,
(b) the ability of Borrower, Guarantor or any Permitted Subsidiary to perform
its obligations under any of the Loan Documents, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of
Lender under any of the Loan Documents, or (e) the timely payment of the
principal of or interest on the Advances or other amounts payable in connection
therewith.

        "Maximum Availability" shall, at any time, be the lesser of (a) the Loan
Amount and (b) the Borrowing Base. Maximum Availability shall be reduced at all
times by (i) the amount of all undrawn letters of credit issued pursuant to
Section 2.6 and (ii) the amount of all drawings under letters of credit issued
pursuant to Section 2.6 which have not been reimbursed to Lender.

        "Net Proceeds," when used with respect to any Condemnation Awards or
Insurance Proceeds, means the gross proceeds from any Condemnation or Casualty
remaining after payment of all expenses, including attorneys' fees, incurred in
the collection of such gross proceeds.

        "Note" means the Promissory Note of even date herewith, in an amount
equal to the Loan Amount, made by Borrower to the order of Lender, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.

        "Notice" means a notice, request, consent, demand or other communication
given in accordance with the provisions of Section 11.6 of this Agreement.

        "Obligations" means all present and future debts, obligations and
liabilities of Borrower or a Permitted Subsidiary to Lender arising pursuant to,
or on account of, the provisions of this Agreement, the Note or any of the other
Loan Documents, including the obligations: (a) to pay all principal, interest,
late charges, prepayment premiums (if any) and other amounts due at any time
under the

5

--------------------------------------------------------------------------------




Note; (b) to pay all Expenses, indemnification payments, fees and other amounts
due at any time under the Security Instrument or any of the other Loan
Documents, together with interest thereon as provided in the Security Instrument
or such Loan Document; (c) to pay and perform all obligations of Borrower or a
Permitted Subsidiary (or its affiliate) under any Swap Contract; and (d) to
perform, observe and comply with all of the terms, covenants and conditions,
expressed or implied, which Borrower or a Permitted Subsidiary is required to
perform, observe or comply with pursuant to the terms of this Agreement, the
Security Instrument or any of the other Loan Documents. Notwithstanding any
language contained in the Loan Documents, the Obligations of Borrower or a
Permitted Subsidiary to pay and perform under the Environmental Agreement are
not secured by the Security Instrument.

        "Ongoing Debt Service Coverage Ratio Value" means the value of any
Property or Borrowing Base Property determined as the maximum loan amount which
could be outstanding (the "Hypothetical Loan Amount") which yields a debt
service coverage ratio of not less than 1.40 for Properties or Borrowing Base
Properties owned in fee simple by Borrower or a Permitted Subsidiary or 1.75 for
Properties or Borrowing Base Properties ground leased by Borrower.

        (a)   The foregoing debt service coverage ratio shall be calculated and
determined using a standard mortgage style financial amortization based on the
(i) Net Operating Income generated by the Property or Borrowing Base Property
and the (ii) the constant derived from the amortization of $1.00 over a period
of thirty years at an imputed interest rate equal to the greater of: (A) 8.00%
per annum, and (B) the sum of one hundred seventy-five (175) basis points per
annum and the weekly average yield on United States Treasury Securities Constant
Maturities Series issued by the United States Government for a ten (10) year
term as most recently published by the Board of Governors of the Federal Reserve
System and Federal Reserve Statistical Release H.15(519) (or any similar or
successor publication selected by Lender) as of the date of determination.

        (b)   As used herein, "Net Operating Income" means, for any period of
determination, the Borrowing Base Properties' collective revenues generated
during the immediately preceding 90 calendar days (prorated for an annual
period) from leases with tenants in occupancy which comply with the terms of the
Loan Agreement less the expenses incurred during such period in connection with
the Borrowing Base Properties (prorated for an annual period), all as compiled
by Borrower and approved by Lender. In computing the Net Operating Income,
revenues and expenses shall be calculated on an accrual basis, each in
accordance with generally accepted accounting principals consistently applied.

By way of illustration:

        (1)   if a Property or Borrowing Base Property owned in fee simple has
Net Operating Income of $1,000,000 for a period of determination, the Ongoing
Debt Service Coverage Ratio Value would be $8,107,699.86, determined as
($1,000,000 / 1.4 / 0.0881) = $8,107,699.86; and

        (2)   if a leasehold Property or Borrowing Base Property has Net
Operating Income of $1,000,000 for a period of determination, the Ongoing Debt
Service Coverage Ratio Value would be $6,486,135.88, determined as ($1,000,000 /
1.75 / 0.0881) = $6,486,135.88.

        "Other Loans" means any loan, financing arrangement or extension of
credit from Lender to Borrower, a Permitted Subsidiary, or Guarantor or any
subsidiary or affiliate of such parties or which is guaranteed by any such
party, other than the Loan. Other Loans shall not include any loan, financing
arrangement or extension of credit in which Borrower, a Permitted Subsidiary, or
Guarantor or any subsidiary or affiliate of such parties owns the real property
collateral therefore directly or indirectly with an unaffiliated joint venture
partner or equity partner.

6

--------------------------------------------------------------------------------



        "Person" means an individual, a corporation, a partnership, a joint
venture, a limited liability company, a trust, an unincorporated association,
any Governmental Authority or any other entity.

        "Pledge Documents" means a Membership Interest Pledge and Security
Agreement together with a consent of the applicable Permitted Subsidiary, and an
Irrevocable Proxy in form and content acceptable to Lender in its discretion to
grant to Lender a security interest in and to 100% of the issued and outstanding
membership interests in each Permitted Subsidiary, as the same may from time to
time be extended, amended, restated, supplemented or otherwise modified.

        "Property" means a parcel (or group of related parcels) of real
property:

        (a)   owned in fee by any Borrower,

        (b)   in which Borrower holds a ground leasehold interest; or

        (c)   owned in fee by a Permitted Subsidiary as of the date hereof and
provided that such property owned by the Permitted Subsidiary is listed on
Schedule 6 hereto.

Property includes all Borrowing Base Properties.

        "Property Management Agreement" means, collectively, all agreements
entered into by Borrower pursuant to which Borrower engages a Person to advise
it with respect to the management of a given Property. All Property Management
Agreements shall be with a Qualified Manager.

        "Qualified Manager" means a subsidiary or affiliate of Guarantor or
other reputable and experienced owner, operator, developer or manager of
Class "A" or "B" self-storage facilities that (1) has at least ten (10) years
experience in the ownership, operation, development or management of Class "A"
or "B" self-storage facilities, and (2) is the owner, operator, developer or
manager of self-storage facilities containing, in the aggregate, not less than
2,000,000 rentable square feet.

        "Rents" means all of the rents, royalties, issues, profits, revenues,
earnings, income and other benefits of the Property or any part thereof, or
arising from the use or enjoyment of the Property or any part thereof, including
all such amounts paid under or arising from any of the Leases and all fees,
charges, accounts or other payments for the use or occupancy of rooms or other
public facilities within the Property or any part thereof.

        "Security Instrument" means any Deed of Trust, Assignment of Rents,
Security Agreement, and Financing Statement, any Mortgage, Assignment of Rents,
Security Agreement, and Financing Statement, Assignment of Rents, Security
Agreement, and Financing Statement, any Deed to Secure Debt, or other mortgage,
deed of trust or similar real property security document executed by Borrower or
a Permitted Subsidiary for the benefit of Lender, any assignments of Property
Management Agreements, and any other security agreements, financing statements
or other document or instrument or agreement creating, evidencing or perfecting
Lender's Liens in any of the Collateral.

        "State" means the State of Utah.

        "Survey" means a map or plat of survey of the Property which conforms
with Lender's survey requirements set forth in the Closing Checklist and with
the "Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys"
jointly established and adopted by ALTA, ACSM and NSPS in 2005, and pursuant to
Accuracy Standards as adopted by ALTA, ACSM and NSPS and in effect on the date
when the Survey is certified to Lender in the form specified in the Closing
Checklist.

        "Swap Contract" means any agreement, whether or not in writing, relating
to any Swap Transaction, including, unless the context otherwise clearly
requires, any form of master agreement (the "Master Agreement") published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement, entered into between Swap Counterparty and Borrower (or its
affiliate) in connection with the Loan, together with any related schedule and
confirmation, as amended,

7

--------------------------------------------------------------------------------




supplemented, superseded or replaced from time to time, relating to or governing
any Swap Transaction.

        "Swap Counterparty" means Lender or an affiliate of Lender, in its
capacity as counterparty under any Swap Contract.

        "Swap Transaction" means any transaction that is a rate swap, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond, note or bill option, interest rate option,
forward foreign exchange transaction, cap, collar or floor transaction, currency
swap, cross-currency rate swap, swap option, currency option or any other
similar transaction (including any option to enter into the foregoing) or any
combination of the foregoing, entered into between Swap Counterparty and
Borrower (or its affiliate) in connection with the Loan.

        "Taxes" means all taxes and assessments whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, which at any time may be
assessed, levied, confirmed or imposed by any Governmental Authority or any
communities facilities or other private district on Borrower or on any of its
properties or assets or any part thereof or in respect of any of its franchises,
businesses, income or profits.

8

--------------------------------------------------------------------------------






Schedule 2
Form of Draw Request

[BORROWER'S LETTERHEAD]

DRAW REQUEST NO.                                    

TO: BANK OF AMERICA, N.A. ("Lender")

LOAN NO.  


--------------------------------------------------------------------------------

    PROJECT  


--------------------------------------------------------------------------------

    LOCATION  


--------------------------------------------------------------------------------

   
BORROWER
 



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 
 
FOR PERIOD ENDING
 



--------------------------------------------------------------------------------


 
 

        In accordance with the Revolving Line of Credit Agreement in the maximum
principal amount of up to $50,000,000.00 dated February             , 2009,
between Borrower and Lender, as amended and modified from time to time, Borrower
requests that $                                    be advanced from Loan
proceeds. The proceeds should be credited to the account
of                                    , Account
No.                                    , at                                    .

TOTAL DRAW REQUEST

  $        

CURRENT BORROWING BASE

 
$      

CURRENT MAXIMUM AVAILABILITY

 
$      

[*** Optional language to appoint a new Authorized Signer for draw requests:
***]

                                             is hereby designated and authorized
to sign future draw requests on behalf of Borrower in connection with the Loan.
Lender shall be entitled to rely on draw requests given by such Person(s) until
this authorization is revoked by Borrower in writing.

AUTHORIZED SIGNER:        



--------------------------------------------------------------------------------


 
Dated:
 
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






Schedule 3
Leasing and Tenant Matters

        1.    Representations and Warranties of Borrower Regarding Leases.    

        Borrower represents and warrants that Borrower has delivered to Lender
Borrower's standard form of self-storage tenant lease. Lender acknowledges
approval of Borrower's standard form self-storage tenant lease.

        2.    Covenants of Borrower Regarding Leases and Rents.    

        Borrower covenants that Borrower (a) may administer, enforce, modify and
terminate self-storage space leases, residential leases, manager apartment
leases, and Leases for non self-storage space in the Improvements provided that
such Leases are for less than 1,500 net rentable square feet or are for a term
of less than 5 years (including cell tower leases, billboard leases, and retail,
office and general commercial leases, if any) in the ordinary course of
Borrower's business; (b) will use its commercially reasonable efforts to enforce
or secure, or cause to be enforced or secured, the performance of each and every
obligation and undertaking of the respective tenants under the Leases and will
appear in and defend, at Borrower's sole cost and expense, any action or
proceeding arising under, or in any manner connected with, the Leases; (c) will
not collect any of the Rents in advance of the time when the same become due
provided that aggregate prepaid rents collected from the Property for more than
one month in advance does not exceed 1/6th of Net Operating Income for the most
recent 12 month period; (d) will not discount any future accruing Rents except
in the ordinary course of business; (e) without the prior written consent of
Lender, will not execute any assignment of the Leases or the Rents; (f) except
for Leases described in subsection (a) above, Borrower will not modify the rent,
the term, the demised premises or the common area maintenance charges under any
of the Leases, (g) will not add or modify any option or right of first refusal
to purchase all or any portion of the Property or any present or future interest
therein, or surrender, cancel or terminate any Lease (other than Leases
described in subsection (a) above, without the prior written consent of Lender;
and (h) will execute and deliver, at the request of Lender, all such assignments
of the Leases and Rents in favor of Lender as Lender may from time to time
require.

        Notwithstanding anything to the contrary set forth above or contained in
the Loan Documents, the following activities in connection with the
Improvements, Property and the Borrower are expressly permitted without further
consent of the Lender:

        (a)    Self-Storage Leases.    Self storage leases (including outdoor,
vehicle and RV parking space leases) may be made, administered, enforced,
modified, or terminated in the ordinary course of the Borrower's business, on
Borrower's standard lease form, as amended from time to time.

        (b)    Non Self-Storage Leases.    Non self-storage leases (for
cell/tower communication purposes, billboard/advertising purposes,
retail/office/general commercial purposes) may be made, administered, enforced,
modified, or terminated, in the ordinary course of the Borrower's business;
provided each such leases if for less than 1,500 rentable square feet, or for a
term of less than five (5) years.

        (c)    Residential Leases.    Residential leases or occupancies of the
manager's apartment (if any) which is located on the Property may be made,
administered, enforced, modified, or terminated, in the ordinary course of the
Borrower's business.

        3.    Leasing Guidelines.    

        Borrower shall not enter into any Lease of self-storage space in the
Improvements except in the ordinary course of Borrower's self-storage business
and only upon Borrower's standard form of tenant lease. Any material revisions
thereto, must have the prior written approval of Lender.

--------------------------------------------------------------------------------



        4.    Delivery of Leasing Information and Documents.    

        From time to time upon Lender's request, Borrower shall promptly deliver
to Lender (a) complete executed copies of each Lease (except self-storage
leases), including any exhibits thereto and any guaranty(ies) thereof, (b) a
complete rent roll of the Property in such detail as Lender may require,
together with such operating statements and leasing schedules and reports as
Lender may require, (c) any and all financial statements of the tenants,
subtenants and any lease guarantors to the extent available to Borrower, and/or
(d) such other information regarding tenants and prospective tenants and other
leasing information as Lender may request.

2

--------------------------------------------------------------------------------






Schedule 4
Tax and Insurance Reserve Deposits

        1.     If required by Lender, on each monthly payment date under the
Note, Borrower shall pay to Lender one-twelfth (1/12th) of the amount estimated
by Lender to pay all installments of Taxes levied against the Property and all
insurance premiums for insurance required to be maintained by Borrower under the
Loan Documents, in each case coming due during the upcoming twelve (12) month
period. Required payments hereunder shall be added together with the regular
payments under the Note and with any other sums required under the Loan
Documents, all of which shall be paid monthly as an aggregate sum by Borrower to
Lender until the Obligations are paid and performed in full. Unless otherwise
required by applicable Law, funds paid by Borrower hereunder shall not be or be
deemed to be escrow or trust funds. At Lender's option, such funds may be held
in an individual account, consolidated with other like accounts, or commingled
with the general funds of Lender. Such funds shall be held in an
interest-bearing account in the name of Lender and all interest shall be
credited to Borrower. Borrower agrees that it shall include all interest and
earnings on such funds paid to or deposited with Lender as its income (and, if
Borrower is a partnership or other pass-through entity, the income of its
partners, members or beneficiaries, as the case may be), and shall be the owner
of all such funds for federal and applicable state and local tax purposes.

        2.     Provided no Default then exists, Lender shall pay for the account
of Borrower, to the extent funds paid to Lender hereunder are sufficient for
such purposes, prior to the delinquency date for such expense, real property
Taxes and insurance premiums for which Borrower has provided invoices to Lender
in advance. In its sole and absolute discretion, Lender may retain a third party
tax lien service to obtain tax certificates or other evidence or estimates of
Taxes due or to become due and Borrower shall promptly reimburse Lender for the
cost of retaining any such service. Any unpaid reimbursements for any tax lien
service will be added to the Obligations. Borrower shall ensure Lender's
receipt, at least thirty (30) days prior to the respective due date for payment,
of all bills, invoices and statements for all Taxes and insurance premiums to be
paid. Lender shall not be responsible for the payment of any invoice if Borrower
has not paid to Lender sufficient funds for such item under this Schedule 4,
even if the shortfall results from Lender's failure to adequately estimate and
collect sufficient funds to satisfy such charges. In making any payment for
Taxes or insurance hereunder, Lender shall be entitled to rely on any tax lien
service or any bill, statement or estimate procured from the appropriate public
office or insurance company or agent without any inquiry into the accuracy,
validity, enforceability or contestability of any Taxes, valuation, sale,
forfeiture, tax lien or title or claim thereof.

        3.     Borrower grants to Lender a security interest in all funds paid
to or deposited with Lender hereunder, and any proceeds thereof, as security for
the Obligations. Such security interest shall be governed by the Uniform
Commercial Code of the State, and Lender shall have available to it all of the
rights and remedies available to a secured party thereunder. Borrower shall have
no right to unilaterally demand payment of or to withdraw funds deposited with
Lender hereunder except as expressly permitted hereby. Upon the occurrence of an
Event of Default, Borrower agrees that Lender may apply any funds paid to or
deposited with Lender hereunder to cure the default.

--------------------------------------------------------------------------------






Schedule 5
Swap Contracts


        1.    Swap Documentation.    Within the timeframes required by Lender
and Swap Counterparty, Borrower shall deliver to Swap Counterparty the following
documents and other items, executed and acknowledged as appropriate, all in form
and substance satisfactory to Lender and Swap Counterparty: (a) Master Agreement
in the form published by the International Swaps and Derivatives
Association, Inc. and related schedule in the form agreed upon between Borrower
(or its affiliate) and Swap Counterparty; (b) a confirmation under the
foregoing; (c) the Guaranty; (d) if Borrower (or its affiliate) is anything
other than a natural person, evidence of due authorization to enter into
transactions under the foregoing Swap Contract with Swap Counterparty, together
with evidence of due authorization and execution of any Swap Contract; and such
other title endorsements, documents, instruments and agreements as Lender and
Swap Counterparty may require to evidence satisfaction of the conditions set
forth in this Section 1 of Schedule 7, including a swap endorsement to Lender's
title policy in form and substance satisfactory to Lender.

        2.    Conveyance and Security Interest.    To secure Borrower's
Obligations, Borrower hereby transfers, assigns and transfers to Lender, and
grants to Lender a security interest in, all of Borrower's right, title and
interest, but not its obligations, duties or liabilities for any breach, in,
under and to the Swap Contract, any and all amounts received by Borrower in
connection therewith or to which Borrower is entitled thereunder, and all
proceeds of the foregoing. All amounts payable to Borrower under the Swap
Contract shall be paid to Lender and shall be applied to pay interest or other
amounts under the Loan.

        3.    Interest Reserve.    [Intentionally Omitted]

        4.    Cross-Default.    It shall be an Event of Default under this
Agreement if any Event of Default occurs as defined under any Swap Contract as
to which Borrower is the Defaulting Party, or if any Termination Event occurs
under any Swap Contract as to which Borrower is an Affected Party. As used in
this Section, the terms "Defaulting Party," "Termination Event" and "Affected
Party" have the meanings ascribed to them in the Swap Contract.

        5.    Remedies; Cure Rights.    In addition to any and all other
remedies to which Lender and Swap Counterparty are entitled at law or in equity,
Swap Counterparty shall have the right, to the extent so provided in any Swap
Contract or any Master Agreement relating thereto, (a) to declare an event of
default, termination event or other similar event thereunder and to designate an
Early Termination Date as defined under the Master Agreement, and (b) to
determine net termination amounts in accordance with the Swap Contract and to
setoff amounts between Swap Contracts. Lender shall have the right at any time
(but shall have no obligation) to take in its name or in the name of Borrower
(or its affiliate) such action as Lender may at any time determine to be
necessary or advisable to cure any default under any Swap Contract or to protect
the rights of Borrower (or its affiliate) or Swap Counterparty thereunder;
provided, however, that before the occurrence of an Event of Default under this
Agreement, Lender shall give prior written notice to Borrower before taking any
such action. For this purpose, Borrower hereby constitutes Lender its true and
lawful attorney-in-fact with full power of substitution, which power of attorney
is coupled with an interest and irrevocable, to exercise, at the election of
Lender, any and all rights and remedies of Borrower (or its affiliate) under the
Swap Contract, including making any payments thereunder and consummating any
transactions contemplated thereby, and to take any action that Lender may deem
proper in order to collect, assert or enforce any claim, right or title, in and
to the Swap Contract hereby assigned and conveyed, and generally to take any and
all such action in relation thereto as Lender shall deem advisable. Lender shall
not incur any liability if any action so taken by Lender or on its behalf shall
prove to be inadequate or invalid. Borrower expressly understands and agrees
that Lender is not hereby assuming any duties or obligations of Borrower (or its
affiliate) to make payments to Swap Counterparty under any Swap Contract or
under any other Loan Document. Such payment duties and obligations remain the
responsibility of Borrower (or its affiliate) notwithstanding any language in
this Agreement.

--------------------------------------------------------------------------------



        6.    Automatic Deduction and Credit.    

        (a)   At all times when any Swap Contract is in effect, Borrower shall
maintain the Checking Account in good standing with Lender. Borrower hereby
grants to Lender and Swap Counterparty a security interest in the Checking
Account, and any other accounts and deposit accounts from which Borrower may
from time to time authorize Lender to debit payments due on the Loan and the
Swap Contracts. Borrower is granting this security interest to Lender and Swap
Counterparty for the purpose of securing the Obligations.

        (b)   At all times when any Swap Contract is in effect, all monthly
payments owed by Borrower under the Note will be automatically deducted on their
due dates from the Checking Account. Lender is hereby authorized to apply the
amounts so debited to Borrower's obligations under the Loan. Notwithstanding the
foregoing, Lender will not automatically deduct the principal payment at
maturity from the Checking Account.

        (c)   At all times when any Swap Contract is in effect, all payments
owed by Borrower (or its Affiliate) under any Swap Contract will be
automatically deducted on their due dates from the Checking Account. The
preceding sentence includes Borrower's authorization for Lender to debit from
the Checking Account any monetary obligation owed by Borrower (or its Affiliate)
to Swap Counterparty following any Early Termination Date, as defined under the
Master Agreement. Swap Counterparty is hereby authorized to apply the amounts so
debited to the obligations of Borrower (or its Affiliate) under the applicable
Swap Contract.

        (d)   Lender will debit the Checking Account on the dates the foregoing
payments become due; provided, however, that if a due date does not fall on a
Banking Day, Lender will debit the Checking Account on the first Banking Day
following such due date.

        (e)   Borrower shall maintain sufficient funds on the dates when Lender
enters debits authorized by this Agreement. If there are insufficient funds in
the Checking Account on any date when Lender enters any debit authorized by this
Agreement, without limiting Lender's other remedies in such an event, the debit
will be reversed in whole or in part, in Lender's sole and absolute discretion,
and such amount not debited shall be deemed to be unpaid and shall be
immediately due and payable in accordance with the terms of the Note and/or the
Swap Contract, as applicable.

        (f)    So long as there is no Event of Default existing under this
Agreement or any Swap Contract, Lender will automatically credit the Checking
Account for payments owed by Swap Counterparty under the Swap Contract. Lender
will credit the Checking Account on the dates the foregoing payments become due;
provided, however, that if a due date does not fall on a Banking Day, Lender
will credit the Checking Account on the first Banking Day following such due
date.

2

--------------------------------------------------------------------------------






Schedule 6
Borrowing Base Properties


1. Phoenix, Arizona Property (ES Property # 0659)


Property located in Maricopa County, Arizona and legally described as:

--------------------------------------------------------------------------------




2. Sugar Hill, Georgia Property #1 (ES Property # 0745)


Property located in Gwinnett County, Georgia and legally described as:

2

--------------------------------------------------------------------------------




3. Sugar Hill, Georgia Property #2 (ES Property # 0754)


        Property located in Gwinnett County, Georgia and legally described as:

3

--------------------------------------------------------------------------------




4. Ashland, Massachusetts Property (ES Property # 1028)


        Property located in Middlesex County, Massachusetts and legally
described as:

4

--------------------------------------------------------------------------------




5. Culver City, California Property (ES Property # 1160)


        Property located in Los Angeles County, California and legally described
as:

5

--------------------------------------------------------------------------------




6. Dedham, Massachusetts Property (ES Property # 1205)


        Property located in Norfolk County, Massachusetts and legally described
as:

6

--------------------------------------------------------------------------------




7. Kahului, Hawaii Property (ES Property # 1375)


        Property located in Maui County, Hawaii and legally described as:

7

--------------------------------------------------------------------------------




8. San Antonio, Texas Property (ES Property # 1387)


        Property located in Bextar County, Texas and legally described as:

8

--------------------------------------------------------------------------------




9. Indianapolis, Indiana Property (ES Property # 1395)


        Property located in Marion County, Indiana and legally described as:

9

--------------------------------------------------------------------------------




10. North Bergen, New Jersey Property (ES Property # 1089)
(Property Owned by Extra Space of North Bergen LLC)


        Property located in Hudson County, New Jersey and legally described as:

10

--------------------------------------------------------------------------------




11. Bensalem, Pennsylvania Property (ES Property # 1354)
(Property Owned by Extra Space of Knights Road LLC)


        Property located in Bucks County, Pennsylvania and legally described as:

11

--------------------------------------------------------------------------------






Schedule 7
Borrowing Base Certificate

See Attached


1

--------------------------------------------------------------------------------






BORROWING BASE CERTIFICATE


TO:   Bank of America, N.A.
Real Estate Banking
NV1-119-04-08
300 S. Fourth Street, 4th Floor,
Las Vegas, NV 89101
Attention: L. Kelly Peterson
Fax Number: 702-654-7175

        EXTRA SPACE PROPERTIES THIRTY LLC, a Delaware limited liability company
("Borrower"), makes this certification under that certain Revolving Line of
Credit Agreement, dated February             , 2009 ("Loan Agreement"), by and
between Borrower and BANK OF AMERICA, N.A., a national banking association, and
its successors, participants and assigns ("Lender").

        The undersigned hereby provides this quarterly Borrowing Base
Certificate to Lender pursuant to Section 7.8(e) of the Loan Agreement, and
certifies to Lender that the following information is true and correct and that
all accounting information is derived from the accounting records of Borrower,
that such records have been maintained in a consistent manner in accordance with
sound accounting practices from quarter to quarter (all capitalized terms used
herein shall have the meanings given to such terms in the Loan Agreement):

        1.     Attached hereto is a schedule showing the calculation of the
Adjusted (LTV) Appraised Value for each Borrowing Base Property. To the best of
Borrower's knowledge, no condition or even has occurred which would materially
adversely affect the Adjusted (LTV) Appraised Value as set forth on such
schedule.

        2.     Attached hereto is a schedule showing the calculation of the 1.40
Debt Service Coverage Ratio Value for each Borrowing Base Property. To the best
of Borrower's knowledge, no condition or even has occurred which would
materially adversely affect the 1.40 Debt Service Coverage Ratio Value as set
forth on such schedule.

        3.     Based on the lesser of (a) the Adjusted (LTV) Appraised Value and
(b) the 1.40 Debt Service Coverage Ratio Value for each Borrowing Base Property
as set forth in the schedules hereto, the Borrowing Base as of the end of the
immediately preceding calendar quarter is
$                                    and the Maximum Availability as of the end
of the immediately preceding calendar quarter is
$                                    .

        4.     Except as set forth in a schedule attached hereto, each Borrowing
Base Property is an Eligible Property.

        5.     No Default or Event of Default has occurred since the last
Borrowing Base Certificate submitted by Borrower to Lender. Borrower and each
Borrowing Base Property is in material compliance with all representations,
warranties and covenants contained in the Loan Documents.

        6.     Attached hereto is a schedule showing the calculation of the Net
Worth of Guarantor as defined in and contemplated by Section 4 of Guarantor's
Guaranty. Borrower confirms that the Guarantor is in full compliance with the
financial covenants contained in Section 4 of the Guaranty. As of the date
hereof, Guarantor's Net Worth is $                                    .

[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------



        Date of Borrowing Base Calculation:                              ,
                        

    BORROWER:
 
 
 
 
EXTRA SPACE PROPERTIES THIRTY LLC
a Delaware limited liability company
 
 
 
 
By:
 
          


--------------------------------------------------------------------------------

        Name: Kent W. Christensen
Title: Manager

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.34



Revolving Line of Credit Agreement
EXTRA SPACE PROPERTIES THIRTY LLC a Delaware limited liability company
BANK OF AMERICA, N.A. a national banking association,
Revolving Line of Credit Agreement (Borrowing Base Revolving Line of Credit)
Recitals
ARTICLE 1
ARTICLE 2
ARTICLE 3
ARTICLE 4
ARTICLE 5
ARTICLE 6
ARTICLE 7
ARTICLE 8
ARTICLE 9
ARTICLE 10
ARTICLE 11
Schedule 1 Definitions
Schedule 2 Form of Draw Request
Schedule 3 Leasing and Tenant Matters
Schedule 4 Tax and Insurance Reserve Deposits
Schedule 5 Swap Contracts
Schedule 6 Borrowing Base Properties
1. Phoenix, Arizona Property (ES Property # 0659)
2. Sugar Hill, Georgia Property #1 (ES Property # 0745)
3. Sugar Hill, Georgia Property #2 (ES Property # 0754)
4. Ashland, Massachusetts Property (ES Property # 1028)
5. Culver City, California Property (ES Property # 1160)
6. Dedham, Massachusetts Property (ES Property # 1205)
7. Kahului, Hawaii Property (ES Property # 1375)
8. San Antonio, Texas Property (ES Property # 1387)
9. Indianapolis, Indiana Property (ES Property # 1395)
10. North Bergen, New Jersey Property (ES Property # 1089) (Property Owned by
Extra Space of North Bergen LLC)
11. Bensalem, Pennsylvania Property (ES Property # 1354) (Property Owned by
Extra Space of Knights Road LLC)
Schedule 7 Borrowing Base Certificate
See Attached
BORROWING BASE CERTIFICATE
